Exhibit 10.2

 

EXECUTION COPY

 

 

AMENDED AND RESTATED WORLDWIDE AGREEMENT

 

 

This Amended and Restated Worldwide Agreement is entered into as of October 1,
2003 (the “Effective Date”), by and among, on the one hand, HOFFMANN-LA ROCHE
INC., a New Jersey corporation having offices at 340 Kingsland Street, Nutley,
New Jersey 07110 (“Roche-Nutley”) and F. HOFFMANN-LA ROCHE LTD of Basel,
Switzerland (“F. Roche”) (Roche-Nutley and F. Roche are hereinafter individually
and collectively referred to as “Roche”) and, on the other hand, PROTEIN DESIGN
LABS, INC., a Delaware corporation having offices at 34801 Campus Drive,
Fremont, California  94555 (“PDL”).

 

RECITALS

 

Roche and PDL were originally parties to agreements dated January 31, 1989, as
amended (the “1989 Agreements”) pertaining to humanized and chimeric antibodies
against the interleukin-2 receptor (“IL-2R”).

 

Under the 1989 Agreements, PDL exclusively licensed to Roche rights to a
humanized antibody now known as Daclizumab (as defined below).

 

Roche is currently marketing Daclizumab under the trademark Zenapax® for the
prevention of acute organ rejection in patients receiving kidney transplants.

 

In 1999, Roche and PDL replaced the 1989 Agreements with two new agreements (as
amended, known separately as the “1999 PDL/Roche Agreement” and the “F. Roche
Agreement,” respectively, and collectively as the “1999 Agreements”) which
provided PDL with rights to develop and, if successful, promote Daclizumab in
autoimmune indications for increased compensation from the 1989 Agreements.

 

Roche and PDL now desire to replace the 1999 Agreements with this Amended and
Restated Worldwide Agreement that (1) reverts to PDL all IL-2R antibody rights
licensed to Roche by PDL under the 1999 Agreements, subject to Roche’s
continuing exclusive license to market and sell Daclizumab for Transplant
Indications in the Roche Territory and develop and commercialize products based
[CONFIDENTIAL TREATMENT REQUESTED] that [CONFIDENTIAL TREATMENT REQUESTED] to
the [CONFIDENTIAL TREATMENT REQUESTED] of [CONFIDENTIAL TREATMENT REQUESTED];
(2) grants to PDL the sole and exclusive worldwide rights under Roche’s relevant
intellectual property to develop, and, if successful, market and sell Daclizumab
for Autoimmune Indications and Other Indications; and (3) grants PDL the right
to purchase all of Roche’s remaining rights to Daclizumab, subject to Roche’s
right to retain its exclusive license from PDL to develop and commercialize
products based on [CONFIDENTIAL TREATMENT REQUESTED] that [CONFIDENTIAL
TREATMENT REQUESTED] to the [CONFIDENTIAL TREATMENT REQUESTED] of [CONFIDENTIAL
TREATMENT REQUESTED].

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth below, PDL and Roche mutually agree to amend and restate the
1999 Agreements in this single Amended and Restated Worldwide Agreement as
follows:

 

I.  DEFINITIONS

 

For the purposes of this Amended and Restated Worldwide Agreement, the following
terms, when written with an initial capital letter, shall have the meaning
ascribed to them below.  All references to particular Appendices, Articles and
Sections shall mean the Appendices to, and Articles and Sections of, this
Amended and Restated Worldwide Agreement, unless otherwise specified.

 

1.1                                 “AAGS” shall mean the average annualized
Roche Adjusted Gross Sales of Daclizumab calculated according to the following:

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

1.2                                 “Acting Party” has the meaning set forth in
Section 12.1(c).

 

1.3                                 “Affiliates” means any corporation or other
business entity controlled by, controlling, or under common control with another
entity, with “control” meaning direct or indirect beneficial ownership of more
than fifty percent (50%) of the voting stock of, or more than a fifty percent
(50%) interest in the income of, such corporation or other business entity. 
Anything to the contrary in this paragraph notwithstanding, [CONFIDENTIAL
TREATMENT REQUESTED].

 

1.4                                 “AI Trademarks” means all trademarks used in
connection with the marketing, promotion, and sale of Daclizumab by PDL or its
sublicensee(s) and all trademark registrations and applications therefor, and
all goodwill associated therewith.

 

1.5                                 “Application” means a new application, or a
supplement or an amendment to an existing application, for marketing approval
for an Autoimmune Indication in the Territory.

 

1.6                                 “Autoimmune Indications” or “AI” means all
indications that involve pathogenic consequences, including tissue injury,
produced by autoantibodies or autoreactive T lymphocytes interacting with self
epitopes, i.e., autoantigens.  Autoimmune Indications shall include, without
limitation, asthma, psoriasis, rheumatoid arthritis, systemic lupus
erythematosus, scleroderma, juvenile rheumatoid arthritis, polymytosis, Type I
diabetes, sarcoidosis, Sjogrens syndrome, chronic active non-pathogenic
hepatitis, non-infectious uveitis (Behcets), aplastic anemia, regional
non-pathogenic enteritis (including ulcerative colitis, Crohn’s Disease and
inflammatory bowel disease), Kawasaki’s disease, post-infectious encephalitis,
multiple sclerosis, and tropic spastic paraparesis.

 

1.7                                 “Change of Control” means a transaction in
which Roche either (a) sells, conveys or otherwise disposes of all or
substantially all of its property or business; or (b) either (i) merges or
consolidates with any other entity (other than a wholly-owned subsidiary of
Roche); or (ii) effects any other transaction or series of transactions, in each
case of clause (i) or (ii), such

 

2

--------------------------------------------------------------------------------


 

that the voting stockholders of Roche immediately prior thereto, in the
aggregate, no longer own, directly or indirectly, beneficially or legally, at
least fifty percent (50%) of the outstanding voting securities or capital stock
of the surviving entity following the closing of such merger, consolidation,
other transaction or series of transactions.

 

1.8                                 “Combination Product” means any product
containing both an ingredient that causes it to be considered a Licensed Product
and one or more other therapeutically active ingredients.

 

1.9                                 “Commercialization Term” means the period
commencing on the Effective Date and ending on the earliest of (a) the Reversion
Effective Date; (b) the Put Right Effective Date; and (c) if Roche does not
exercise the Roche Put Right and the Exercise Period ends without PDL exercising
the Transplant Reversion, the date Roche ceases to sell Daclizumab in every
country in the Roche Territory, as permitted under this Amended and Restated
Worldwide Agreement.

 

1.10                           “Controlled” means, with respect to any
intellectual property right, that the party has a license to such intellectual
property right and has the ability to grant to the other party a sublicense to
such intellectual property right as provided for herein without violating the
terms of any agreement or other arrangements with any Third Party existing at
the time such party would be first required hereunder to grant the other party
such sublicense.

 

1.11                           “Cost of Goods” means the manufacturing cost of
either (a) unformulated bulk Daclizumab, or (b) finished Daclizumab product made
from unformulated bulk, as the case may be, calculated in accordance with
internal cost accounting methods consistently applied by a party for its other
biologics pharmaceutical products, provided that such methods comply with
[CONFIDENTIAL TREATMENT REQUESTED].  Cost of Goods shall include [CONFIDENTIAL
TREATMENT REQUESTED]. As used in this Amended and Restated Worldwide Agreement,
the Cost of Goods shall not exceed [CONFIDENTIAL TREATMENT REQUESTED].

 

1.12                           “Cover” (including variations thereof such as
“Covering” or “Covered”), means that the manufacture, use, sale, offer for sale,
or importation of a particular product would infringe a Valid Claim of a patent
in the absence of rights under such patent.  The determination of whether a
particular product is Covered by particular Valid Claims shall be made on a
country-by-country basis.

 

1.13                           “Daclizumab” means any product that contains
humanized anti-Tac (as defined under “Field”).

 

1.14                           “Daclizumab Assets” means all assets owned by
Roche or its Affiliates and relevant solely to the development or
commercialization of Daclizumab, other than the Trademarks and the Roche Owned
Patents.  Daclizumab Assets include, without limitation:

 

(a)                                  domain names used in connection with the
sale or promotion of Daclizumab;

 

3

--------------------------------------------------------------------------------


 

(b)                                 all then current promotional materials,
including brochures, leave-behind materials, product fact sheets, advertisements
in all media;

 

(c)                                  all then current packaging art copy, and
all trade dress rights thereto;

 

(d)                                 rights to any “look and feel” of any
materials referenced in (a) through (c) above and used in connection with the
marketing, sale or promotion of Daclizumab and any and all copyrights or other
intellectual property rights appurtenant thereto;

 

(e)                                  all then current sales training materials
and medical education materials;

 

(f)                                    copies of market research surveys,
analyses, and reports;

 

(g)                                 then current customer lists, sales records,
lists of distributors;

 

(h)                                 regulatory filings, INDs, agreements related
to physician sponsored INDs (to the extent assignable), CTXs, BLAs, and foreign
equivalents of the foregoing, and all associated communications with regulatory
authorities in the Roche Territory (excluding manufacturing approvals); and

 

(i)                                     then current contracts with managed care
groups, hospitals, transplant centers, pharmaceutical benefit managers,
distributors and other similar Third Parties.

 

1.15                           “Excluded Field” means [CONFIDENTIAL TREATMENT
REQUESTED] that (a) [CONFIDENTIAL TREATMENT REQUESTED] to the [CONFIDENTIAL
TREATMENT REQUESTED] of [CONFIDENTIAL TREATMENT REQUESTED], (b) [CONFIDENTIAL
TREATMENT REQUESTED] the [CONFIDENTIAL TREATMENT REQUESTED] of [CONFIDENTIAL
TREATMENT REQUESTED], and (c) may also [CONFIDENTIAL TREATMENT REQUESTED].  The
Parties agree that Daclizumab is not in the Excluded Field.

 

1.16                           “Excluded Product” means any product in the
Excluded Field, including any Combination Product, that contains an
[CONFIDENTIAL TREATMENT REQUESTED] that was [CONFIDENTIAL TREATMENT REQUESTED]
by [CONFIDENTIAL TREATMENT REQUESTED] on behalf of [CONFIDENTIAL TREATMENT
REQUESTED] pursuant to the [CONFIDENTIAL TREATMENT REQUESTED].  [CONFIDENTIAL
TREATMENT REQUESTED] shall be deemed to be an Excluded Product.

 

1.17                           “Exercise Period” has the meaning set forth in
Section 5.2(a).

 

1.18                           “FDA” means the United States Food and Drug
Administration and any successor agency thereto, and/or any equivalent foreign
governmental agency, depending on the context.

 

1.19                           “Field” means any humanized or chimeric antibody
that binds to IL-2R, where “humanized” means a genetically engineered
combination of a substantially human framework region and constant region, and
complementarity determining regions from non-human antibodies, and where
“chimeric” means a genetically engineered combination of human constant region
and non-human variable region.  “Antibodies in the Field” means humanized and

 

4

--------------------------------------------------------------------------------


 

chimeric antibodies that bind to IL-2R.  It is believed that these Antibodies in
the Field may be useful for therapeutic, diagnostic, imaging and similar
purposes.  It is understood that the Field includes, but is not limited to, that
certain humanized murine monoclonal antibody prepared against the p55 component
of IL-2R (“humanized anti-Tac”). Furthermore, the Field includes, but is not
limited to, all improvements relating to humanized anti-Tac, including without
limitation modifications in structure introduced by genetic engineering, or by
chemical or enzymatic cleavage.  Also included within the Field shall be
alternate hosts for producing humanized anti-Tac, methods for purification,
formulations incorporating humanized anti-Tac, and uses and methods of use for
humanized anti-Tac in human medicine.

 

1.20                           “Joint Inventions” means any inventions in the
Field, whether patented or not, that are jointly made during the period
beginning on January 31, 1989 and continuing until the end of the
Commercialization Term by at least one (1) PDL employee or person contractually
required to assign or license patent rights covering such inventions to PDL and
at least one (1) Roche-Nutley or F. Roche employee or person contractually
required to assign or license patent rights covering such inventions to
Roche-Nutley or F. Roche.

 

1.21                           “Licensed Product” means any product, other than
an Excluded Product, in the Field, including any Combination Product, the
making, importation, use, offer for sale, or sale of which utilizes Roche
Know-How, Roche Patents, or Joint Inventions or would, in the absence of this
Amended and Restated Worldwide Agreement, infringe a Valid Claim of a Roche
Patent.  Daclizumab shall be deemed to be a Licensed Product.

 

1.22                           “Major Country” means the United States, United
Kingdom, France, Italy and Germany.

 

1.23                           “Other Indications” means all indications other
than Transplant Indications and Autoimmune Indications.

 

1.24                           “Other Licensed Products” means all Licensed
Products other than Daclizumab.

 

1.25                           “PDL Adjusted Gross Sales” means the gross
invoice price of Daclizumab sold or otherwise disposed of for consideration in
the Roche Territory by PDL, its Affiliates or sublicensees (other than Roche and
its Affiliates hereunder) to independent Third Parties not an Affiliate of the
seller, reduced by the following amounts: (a) the amounts actually allowed as
volume or quantity discounts, rebates, price reductions, returns (including
withdrawals and recalls); and (b) sales, excise and turnover taxes imposed
directly on and actually paid by PDL, its Affiliates or sublicensees.

 

When calculating the PDL Adjusted Gross Sales, the amount of such sales in
foreign currencies shall be converted into U.S. dollars at the average rate of
exchange at the time for the applicable calendar quarter in accordance with
PDL’s then-current standard practices.

 

In the case of Combination Products for which Daclizumab and each of the other
therapeutically active ingredients contained in the Combination Product have
established market prices when sold separately, PDL Adjusted Gross Sales shall
be determined by multiplying the

 

5

--------------------------------------------------------------------------------


 

PDL Adjusted Gross Sales for each such Combination Product by a fraction, the
numerator of which shall be the established market price for the form and
formulation of Daclizumab contained in the Combination Product, and the
denominator of which shall be the sum of the established market prices for such
form and formulation of Daclizumab plus the other active ingredients contained
in the Combination Product.  When such separate market prices are not
established, then the parties shall negotiate in good faith to determine the
method of calculating PDL Adjusted Gross Sales for Combination Products.

 

If PDL or its Affiliates or sublicensees receive non-cash consideration for
Daclizumab sold or otherwise transferred to an independent Third Party not an
Affiliate of the seller or transferor, the fair market value of such non-cash
consideration on the date of the transfer as known to PDL, or as reasonably
estimated by PDL if unknown, shall be deemed the PDL Adjusted Gross Sales for
such Daclizumab sold or otherwise transferred.

 

1.26                           PDL Know-How” means, except as otherwise set
forth in this Section 1.26, all inventions, discoveries, trade secrets,
information, experience, data, formulas, procedures and results in the Field,
and improvements thereon, including any information regarding the physical,
chemical, biological, toxicological, pharmacological, clinical, and veterinary
data, dosage regimens, control assays and specifications of Daclizumab
(collectively, “Know-How in the Field”), that is owned or Controlled by PDL or
its Affiliates as of the Effective Date or that is developed or Controlled by
PDL or its Affiliates during the term of this Amended and Restated Worldwide
Agreement, and which Know-How in the Field is reasonably required or useful for
manufacturing, using or selling Daclizumab; provided, however, that PDL Know-How
excludes any Know-How in the Field of any kind concerning generic methods of
manufacturing, designing, developing or preparing antibodies including, but not
limited to, methods of humanizing antibodies, methods of reducing the
immunogenicity of antibodies, and methods of increasing the affinity of
antibodies.

 

1.27                           “PDL Net Sales” means the amount determined by
deducting [CONFIDENTIAL TREATMENT REQUESTED] from PDL Adjusted Gross Sales to
cover all other expenses or discounts, including but not limited to cash
discounts, custom duties, transportation and insurance charges and other direct
expenses, to the extent not already deducted from the amount invoiced.

 

1.28                           “PDL Patents” means all patent applications owned
or Controlled by PDL alone or with a Third Party (“Sole PDL Patents”) and all
patent applications resulting from Joint Inventions (“Joint Roche-PDL Patents”)
Covering Daclizumab, which are filed prior to or during the term of the 1989
Agreements, the 1999 Agreements or this Amended and Restated Worldwide Agreement
in the United States or any foreign jurisdiction, including any addition,
continuation, continuation-in-part or division thereof or any substitute
application therefor; any patent issued with respect to such patent application,
any reissue, extension or patent term extension of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent; and any other United States or foreign patent or inventor’s
certificate covering products in the Field.

 

6

--------------------------------------------------------------------------------


 

1.29                           “PDL Sole Territory” means all countries of the
world, as listed in Appendix C (which the parties may agree to update from time
to time), with respect to which Roche has granted an exclusive license to PDL,
in connection with the previous return or reversion of Roche’s rights under the
1999 Agreements.

 

1.30                           “Product Operating Committee” or “POC” has the
meaning set forth in Section 6.2(a).

 

1.31                           “Put Exercise Fee” has the meaning set forth in
Section 5.3(b).

 

1.32                           “Put Right Effective Date” has the meaning set
forth in Section 5.3(a).

 

1.33                           “Queen et al. Patents” means those Sole PDL
Patents in the Territory claiming priority under 35 USC 120 to U.S. Patent
Application Serial No. 290,975, filed December 28, 1988.

 

1.34                           “Reasonable Diligence” means the same level of
effort used by Roche in developing, registering, marketing and selling its own
protein-based products that must be approved by the FDA before they can be sold
in the Roche Territory.  The parties acknowledge that Roche does not develop,
register, market and sell its own protein-based products in every country within
the Roche Territory, and it is understood that the exercise by Roche of
reasonable diligence shall be determined by judging its efforts in the Roche
Territory taken as a whole.

 

1.35                           “Regulatory Approval” means the granting of all
governmental regulatory approvals required, if any, for the sale of a Licensed
Product in a given country or jurisdiction within the Territory.

 

1.36                           “Reversion Effective Date” has the meaning set
forth in Section 5.2(b).

 

1.37                           “Reversion Exercise Fee” has the meaning set
forth in Section 5.2(c).

 

1.38                           “Roche Adjusted Gross Sales” means the gross
invoice price of Daclizumab sold or otherwise disposed of for consideration by
Roche, its Affiliates or sublicensees (other than PDL and its Affiliates
hereunder) to independent Third Parties not an Affiliate of the seller, reduced
by the following amounts: (a) the amounts actually allowed as volume or quantity
discounts, rebates, price reductions, returns (including withdrawals and
recalls); and (b) sales, excise and turnover taxes imposed directly on and
actually paid by Roche, its Affiliates or sublicensees.

 

When calculating the Roche Adjusted Gross Sales, the amount of such sales in
foreign currencies shall be converted into U.S. dollars at the average rate of
exchange at the time for the applicable calendar quarter in accordance with
Roche’s then-current standard practices.

 

In the case of Combination Products for which Daclizumab and each of the other
therapeutically active ingredients contained in the Combination Product have
established market prices when sold separately, Roche Adjusted Gross Sales shall
be determined by multiplying the Roche Adjusted Gross Sales for each such
Combination Product by a fraction, the numerator of

 

7

--------------------------------------------------------------------------------


 

which shall be the established market price for the form and formulation of
Daclizumab contained in the Combination Product, and the denominator of which
shall be the sum of the established market prices for such form and formulation
of Daclizumab plus the other active ingredients contained in the Combination
Product.  When such separate market prices are not established, then the parties
shall negotiate in good faith to determine the method of calculating Roche
Adjusted Gross Sales for Combination Products.

 

If Roche or its Affiliates or sublicensees receive non-cash consideration for
Daclizumab sold or otherwise transferred to an independent Third Party not an
Affiliate of the seller or transferor, the fair market value of such non-cash
consideration on the date of the transfer as known to Roche, or as reasonably
estimated by Roche if unknown, shall be deemed the Roche Adjusted Gross Sales
for such Daclizumab sold or otherwise transferred.

 

1.39                           “Roche Commercialization Activities” has the
meaning set forth in Section 4.1(a).

 

1.40                           “Roche Controlled Patents” means all patent
applications Controlled by Roche or its Affiliates and not Controlled by PDL or
its Affiliates Covering inventions in the Field that are filed prior to or
during the term of this Amended and Restated Worldwide Agreement in the United
States or any foreign jurisdiction, including any addition, continuation,
continuation-in-part or division thereof or any substitute application therefor;
any patent issued with respect to such patent application, any reissue,
extension or patent term extension of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent;
and any other United States or foreign patent or inventor’s certificate covering
inventions in the Field.  Roche Controlled Patents are, specifically, those
listed on Schedule 2.8(b).

 

1.41                           “Roche Inventions” means any inventions in the
Field that are made prior to or during the term of this Amended and Restated
Worldwide Agreement by employees of Roche or persons contractually required to
assign or license patent rights covering such inventions to Roche.

 

1.42                           “Roche Know-How” means all Know-How in the Field
that is owned or Controlled by Roche or its Affiliates as of the Effective Date,
or that is developed or Controlled by Roche or its Affiliates during the
Commercialization Term and which Know-How in the Field is reasonably required or
useful for seeking registration of, manufacturing, using or selling Daclizumab,
as the case may be, provided, however, that this portion of Roche Know-How
excludes any Know-How in the Field of any kind concerning generic methods of
manufacturing, designing, developing or preparing antibodies including, but not
limited to, methods of humanizing antibodies, methods of reducing the
immunogenicity of antibodies, and methods of increasing the affinity of
antibodies.  For clarity, Roche Know-How includes all Know-How in the Field
provided to PDL by Roche or its Affiliates under the 1989 Agreements and 1999
Agreements.

 

1.43                           “Roche Licensed Know-How” means that portion of
Roche Know-How that is reasonably required or useful for seeking registration
of, manufacturing, using or selling

 

8

--------------------------------------------------------------------------------


 

Daclizumab for Autoimmune Indications or any Other Indication, but shall not
include [CONFIDENTIAL TREATMENT REQUESTED].

 

1.44                           “Roche Licensed Patents” means those Roche
Patents that Cover in whole or in part the manufacture, importation, offer for
sale or sale of Daclizumab or any Other Licensed Products, or the use of
Daclizumab or any Other Licensed Products in Autoimmune Indications or Other
Indications.

 

1.45                           “Roche Net Sales” means the amount determined by
deducting [CONFIDENTIAL TREATMENT REQUESTED] from Roche Adjusted Gross Sales to
cover all other expenses or discounts, including but not limited to cash
discounts, custom duties, transportation and insurance charges and other direct
expenses, to the extent not already deducted from the amount invoiced. 
Notwithstanding the foregoing, “Roche Net Sales of Excluded Products” shall be
calculated in the same manner as Roche Net Sales, except that for the purpose of
such calculation, Roche Adjusted Gross Sales shall be based on the gross invoice
price of Excluded Products.

 

1.46                           “Roche Owned Patents” means all patent
applications owned by Roche or its Affiliates (“Sole Roche Patents”) alone or
with a Third Party, and all patent applications resulting from Joint Inventions
(“Joint Roche-PDL Patents”) covering inventions in the Field that are filed
prior to or during the term of this Amended and Restated Worldwide Agreement in
the United States or any foreign jurisdiction, including any addition,
continuation, continuation-in-part or division thereof or any substitute
application therefor; any patent issued with respect to such patent application,
any reissue, extension or patent term extension of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent; and any other United States or foreign patent or inventor’s
certificate covering inventions in the Field.  Roche Owned Patents as of the
Effective Date are, specifically, those listed on Schedule 2.8(a).

 

1.47                           “Roche Patents” means both the Roche Owned
Patents and the Roche Controlled Patents.

 

1.48                           “Roche Products” means Daclizumab and any
Excluded Products.

 

1.49                           “Roche Put Right” has the meaning set forth in
Section 5.3(a).

 

1.50                           “Roche Territory” means, collectively, (a) the
United States of America (“U.S.” or “U.S.A.” or “United States”) and its
territories and possessions where the patent laws of the United States are in
force and (b) all other countries in the Territory, excluding the PDL Sole
Territory (the “Roche ROW Territory”).

 

1.51                           “Territory” means all the countries of the world.

 

1.52                           “Third Party” means any person or entity other
than PDL, Roche, and their respective Affiliates.

 

9

--------------------------------------------------------------------------------


 

1.53                           “Third Party License” means (a) any of the
license agreements set forth on Appendix B that were entered into by either
party, prior to the Effective Date, in order for Roche or PDL to manufacture,
use, import, offer for sale or sell Daclizumab or (b) any license agreement
entered into with a Third Party by either party in accordance with
Section 7.4(b).

 

1.54                           “Trademarks” means the trademark “Zenapax®,” and
all trademark registrations and applications therefor, and all goodwill
associated therewith, and all other trademarks owned by Roche (except for any
Roche housemarks or trade names) and used in connection with the sale or
promotion of Daclizumab in the Roche Territory.

 

1.55                           “Transplant Foreign Filing Expenses” means ex
parte out-of-pocket expenses (a) incurred by PDL after January 31, 1989, but
prior to the Effective Date, in connection with the prosecution and maintenance
in the Roche ROW Territory of patent applications and patents included within
the PDL Patents or Joint Roche-PDL Patents and (b) reimbursed by Roche pursuant
to Section 7.2(a) of the 1999 PDL/Roche Agreement or Section 5.3(a) of the F.
Roche Agreement.

 

1.56                           “Transplant Indications” means all indications
that involve the suppression of rejection of transplanted organs, bone marrow or
other tissue, including, without limitation, solid organ transplantation
(including tolerance induction and xenotransplantation), bone marrow
transplantation, graft versus host disease and cell transplantation.  In any
event, if a given indication satisfies the criteria for both an Autoimmune
Indication and a Transplant Indication,  such indication shall be deemed a
Transplant Indication and not an Autoimmune Indication, provided that an
Autoimmune Indication shall not be deemed a Transplant Indication merely because
it may cause the need for a transplant (e.g., Type I diabetes, even if it causes
the need for an organ transplant).

 

1.57                           “Transplant Reversion” has the meaning set forth
in Section 5.2(a).

 

1.58                           “Valid Claim” means a claim in any issued patent
that has not been disclaimed or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction by a decision beyond
right of review.

 

II.  LICENSE GRANTS

 

2.1                                 License Grant to PDL On Effective Date.

 

(a)                                  Subject to the terms and conditions of this
Amended and Restated Worldwide Agreement, Roche grants to PDL and to PDL’s
Affiliates the worldwide right and license under the Roche Licensed Know-How and
Roche Licensed Patents, to (i) develop, use, market, promote, and detail
Daclizumab in the Territory solely for use in Autoimmune Indications and/or the
Other Indications, and (ii) sell and offer for sale Daclizumab in the Territory,
under the AI Trademarks.

 

(b)                                 The licenses set forth in Sections 2.1(a)(i)
and 2.1(a)(ii) shall be exclusive (even as to Roche) with respect to the Roche
Licensed Know-How and Roche Licensed Patents that Roche or its Affiliate solely
owns or has an exclusive license.  With respect to the Roche

 

10

--------------------------------------------------------------------------------


 

Licensed Know-How and Roche Licensed Patents to which Roche or its Affiliate has
a non-exclusive license, such licenses shall be sole, non-exclusive licenses. 
With respect to the Roche Licensed Know-How and Roche Licensed Patents that
Roche or its Affiliate jointly owns, such licenses shall be sole licenses under
Roche’s interest in such Roche Licensed Know-How and Roche Licensed Patents.  As
used in this Section 2.1(b) a “sole” license means that the Roche will not grant
to any Third Party a license that overlaps with the scope of the licenses
granted to PDL under Section 2.1(a).

 

(c)                                  Roche grants to PDL and to PDL’s
Affiliates, the nonexclusive right under the Roche Licensed Know-How and Roche
Licensed Patents to make, have made, and import Daclizumab.

 

(d)                                 PDL and its Affiliates may sublicense the
rights and licenses granted to them under Sections 2.1(a) and (c) to any
Affiliate or Third Party, with the right to further sublicense; provided,
however, that without Roche’s written consent, PDL shall not have the right to
sublicense, during the Commercialization Term, any of the [CONFIDENTIAL
TREATMENT REQUESTED] rights or licenses in Section 2.1(a) to any other entity,
that is, as of the time of such sublicensing, [CONFIDENTIAL TREATMENT REQUESTED]
in the [CONFIDENTIAL TREATMENT REQUESTED] (in at least one [CONFIDENTIAL
TREATMENT REQUESTED] with [CONFIDENTIAL TREATMENT REQUESTED), or [CONFIDENTIAL
TREATMENT REQUESTED] in the [CONFIDENTIAL TREATMENT REQUESTED] any [CONFIDENTIAL
TREATMENT REQUESTED] for the [CONFIDENTIAL TREATMENT REQUESTED] of [CONFIDENTIAL
TREATMENT REQUESTED] in any [CONFIDENTIAL TREATMENT REQUESTED].  It is expressly
understood and agreed by Roche that PDL shall have the right to sublicense its
rights under Sections 2.1(a) and (c) to [CONFIDENTIAL TREATMENT REQUESTED]. 
Notwithstanding the preceding limitation on sublicensing, PDL and its Affiliates
may use Third Party distributors in accordance with their customary practices.

 

(e)                                  Subject to the terms and conditions of this
Amended and Restated Worldwide Agreement, Roche grants to PDL and to PDL’s
Affiliates a worldwide right and license (or sublicense, as the case may be)
under the Roche Licensed Know-How received by PDL pursuant to the 1989
Agreements, 1999 Agreements or Section 2.4 hereof, the Roche Controlled Patents
and only those Roche Owned Patents listed in Schedule 2.8(a), to (i) develop,
use, market, promote, and detail Other Licensed Products in the Territory solely
for use in Autoimmune Indications and/or the Other Indications; (ii) sell and
offer for sale Other Licensed Products in the Territory; and (iii) to make, have
made, and import Other Licensed Products in the Territory.

 

(f)                                    The license set forth in Section 2.1(e)
shall be exclusive (even as to Roche) with respect to the Roche Controlled
Patents that Roche or its Affiliate solely owns or has an exclusive license. 
With respect to the Roche Controlled Patents to which Roche or its Affiliate has
a non-exclusive license, such license shall be a sole, non-exclusive license. 
With respect to the Roche Owned Patents that Roche or its Affiliate jointly
owns, such license shall be a sole license under Roche’s interest in such Roche
Owned Patents.  PDL and its Affiliates shall have the right freely to
sublicense, through multiple tiers, the rights and licenses granted to them
under Section 2.1(e).  Notwithstanding anything to the contrary in Section
2.1(e), the license to Roche Licensed Know-How shall be non-exclusive.  Roche
hereby covenants that, until the termination,

 

11

--------------------------------------------------------------------------------


 

pursuant to Section 2.2(a), of the license set forth in Section 2.1(e), it will
not grant to any Third Party any right or license under the (i) Roche Controlled
Patents to which Roche or its Affiliate has a non-exclusive license or (ii)
Roche Owned Patents that Roche or its Affiliate jointly owns, to (A) develop,
use, market, promote, and detail Other Licensed Products in the Territory for
use in Autoimmune Indications and/or the Other Indications; (B) sell and offer
for sale Other Licensed Products in the Territory; and (C) make, have made, and
import Other Licensed Products in the Territory.

 

(g)                                 If PDL wishes to receive a license with
respect to Other Licensed Products in Autoimmune Indications and/or Other
Indication, under any Roche Owned Patents that are not listed in
Schedule 2.8(a), it shall [CONFIDENTIAL TREATMENT REQUESTED] and Roche shall
[CONFIDENTIAL TREATMENT REQUESTED].

 

2.2                                 License Grant to PDL On Reversion Effective
Date or Put Right Effective Date.

 

(a)                                  Effective only on the Reversion Effective
Date or the Put Right Effective Date, Roche hereby grants the following license
to PDL: subject to the terms and conditions of this Amended and Restated
Worldwide Agreement, Roche grants to PDL and to PDL’s Affiliates a worldwide
right and license under the Roche Know-How and Roche Patents, to develop, use,
manufacture, have manufactured, market, promote, import, offer for sale, sell
and have sold Daclizumab and all Other Licensed Products in the Field and in the
Territory.  On the effectiveness of the license set forth in this
Section 2.2(a), the licenses granted in Section 2.1(a), (c) and (e) shall
terminate.  PDL and its Affiliates shall have the right freely to sublicense,
with the right to further sublicense, the right and license granted to them
under this Section 2.2(a).

 

(b)                                 For Daclizumab, the license set forth in
Section 2.2(a) shall be exclusive (even as to Roche) with respect to the Roche
Know-How and Roche Patents that Roche or its Affiliate solely owns or has an
exclusive license.  With respect to the Roche Know-How and Roche Patents to
which Roche or its Affiliate has a non-exclusive license, the license set forth
in Section 2.2(a) shall be a sole, non-exclusive license.  With respect to the
Roche Know-How and Roche Patents that Roche or its Affiliate jointly owns, the
license set forth in Section 2.2(a) shall be a sole license under Roche’s
interest in such Roche Know-How and Roche Patents.  Roche hereby covenants that
it will not grant to any Third Party any right or license, under (i) the Roche
Know-How and Roche Patents to which Roche or its Affiliate has a non-exclusive
license or (ii) the Roche Know-How and Roche Patents that Roche or its Affiliate
jointly owns, to develop, use, manufacture, have manufactured, market, promote,
import, offer for sale and sell Daclizumab in the Field and in the Territory.

 

(c)                                  For Other Licensed Products, the license
set forth in Section 2.2(a) shall be non-exclusive.  Notwithstanding the
preceding sentence, Roche hereby covenants that it will not grant licenses to
any Third Party under the Roche Patents to make, have made, use, sell, offer for
sale or import any Other Licensed Product.

 

2.3                                 [CONFIDENTIAL TREATMENT REQUESTED]

 

12

--------------------------------------------------------------------------------


 

2.4                                 Transfer of Roche Licensed Know-How to PDL.
Promptly after the Effective Date, Roche shall transfer all Roche Licensed
Know-How to PDL in the manner in which and to the extent to which the parties,
prior to the Effective Date, have transferred know-how under the Joint
Development Committee or the Joint Commercialization Committee under the 1999
Agreements.  Thereafter, and until the Reversion Effective Date or the Put Right
Effective Date, if Roche develops or gains Control of additional Roche Licensed
Know-How, Roche shall promptly provide such additional Roche Licensed Know-How
to PDL through the parties’ participation in the POC.  On either the Reversion
Effective Date or the Put Right Effective Date, Roche shall transfer to PDL any
Roche Know-How not previously transferred to PDL, including in particular, any
Roche Know-How related to the Transplant Indications.

 

2.5                                 License Grants to Roche.

 

(a)                                  Subject to the terms and conditions of this
Amended and Restated Worldwide Agreement, PDL grants to Roche and to Roche’s
Affiliates, during the Commercialization Term, the exclusive (even as to PDL)
right and license under the PDL Know-How and PDL Patents to (i) market, promote,
and detail Daclizumab in the Roche Territory solely for use in the Transplant
Indications, and (ii) to sell and offer for sale Daclizumab in the Roche
Territory under the Trademarks.   In addition, PDL grants to Roche and to
Roche’s Affiliates, the nonexclusive right under the PDL Know-How and PDL
Patents to make, have made and import Daclizumab, but only to the extent
reasonably necessary for Roche to carry out its rights and obligations under
this Amended and Restated Worldwide Agreement.  Roche may sublicense the rights
and licenses granted to Roche under this Section 2.5, subject to PDL’s written
consent, which consent PDL may not unreasonably withhold.  It shall be deemed
reasonable for PDL to withhold consent with respect to sublicense by Roche of
any of the rights or licenses to any other entity that is [CONFIDENTIAL
TREATMENT REQUESTED] (in at least one [CONFIDENTIAL TREATMENT REQUESTED] with
[CONFIDENTIAL TREATMENT REQUESTED]), or [CONFIDENTIAL TREATMENT REQUESTED] in a
[CONFIDENTIAL TREATMENT REQUESTED] any [CONFIDENTIAL TREATMENT REQUESTED] for
the [CONFIDENTIAL TREATMENT REQUESTED] of any [CONFIDENTIAL TREATMENT
REQUESTED].  Notwithstanding the preceding sentence, Roche and its Affiliates
may use Third Party distributors in accordance with their customary practices.
All sublicenses granted by Roche or its Affiliates of the licenses set forth in
this Section 2.5(a) shall automatically terminate on the Reversion Effective
Date or Put Right Effective Date.

 

(b)                                 Subject to the terms and conditions of this
Amended and Restated Worldwide Agreement, in particular the restrictions set
forth in Section 3.1(b), PDL grants to Roche and to Roche’s Affiliates the
exclusive (even as to PDL) right and license, including the right to grant
sublicenses, under the PDL Know-How and PDL Patents to use, develop, make, have
made, sell, offer for sale, and import the Excluded Products in the Roche
Territory; provided, however that the license granted under this Section 2.5(b)
under [CONFIDENTIAL TREATMENT REQUESTED] shall be nonexclusive.

 

(c)                                  PDL hereby covenants that, until the
expiration of [CONFIDENTIAL TREATMENT REQUESTED], it will not make, have made,
use, sell, offer for sale or import any product in the Excluded Field Covered by
[CONFIDENTIAL TREATMENT REQUESTED] in

 

13

--------------------------------------------------------------------------------


 

the Roche Territory, and it will not grant to any Third Party any right or
license under [CONFIDENTIAL TREATMENT REQUESTED] the right to make, have made,
use, sell, offer for sale or import any product in the Excluded Field in the
Roche Territory.

 

(d)                                 If during the term of this Amended and
Restated Worldwide Agreement, Roche or its Affiliate challenges the validity or
enforceability in any jurisdiction of [CONFIDENTIAL TREATMENT REQUESTED], then
PDL shall have the right to [CONFIDENTIAL TREATMENT REQUESTED] to Roche under
this Amended and Restated Worldwide Agreement to PDL Patents that include
[CONFIDENTIAL TREATMENT REQUESTED].

 

(e)                                  Roche hereby covenants that it shall not,
nor shall it cause any Affiliate or sublicensee to:

 

(i)                                     knowingly use or practice, directly or
indirectly, any PDL Know-How or PDL Patents for any other purposes other than
those expressly permitted by this Amended and Restated Worldwide Agreement or
any other written agreements in the Field between the Parties currently in
existence and not expressly superceded by this Amended and Restated Worldwide
Agreement, or which may later be entered into by the Parties;

 

(ii)                                  market, promote, detail, sell or offer for
sale Daclizumab, during the Commercialization Term, in any manner outside the
scope of the licenses set forth in Section 2.5(a), including, in particular, for
any use in the treatment of Autoimmune Indications or Other Indications; or

 

(iii)                               use, develop, make, have made, sell, offer
for sale or import Excluded Products in any manner outside the scope of the
licenses set forth in Section 2.5(b).

 

(f)                                    PDL hereby covenants that it shall not,
nor shall it cause any Affiliate or sublicensee to market, promote, detail, sell
or offer for sale Daclizumab, during the Commercialization Term, in any manner
outside the scope of the licenses set forth in Sections 2.1 and 2.2.

 

2.6                                 Identification of the Queen et al Patents. 
Set forth on Appendix A is a list identifying patents or patent applications
that comprise the Queen et al. Patents in the Roche Territory as of the
Effective Date.   If there are any changes, PDL shall update this list by
delivering a supplement to Roche no less frequently than once per year during
the term of this Amended and Restated Worldwide Agreement.

 

2.7                                 Cooperation Regarding Third Party
Licenses.   In the event Roche negotiates and intends to enter into a license
agreement with a Third Party with respect to the right to make, use, sell,
import, offer for sale or sale of any [CONFIDENTIAL TREATMENT REQUESTED] under
such Third Party’s intellectual property, it shall so inform PDL and provide PDL
the opportunity to participate in such negotiations and enter into such license
agreement or take a sublicense thereunder with respect to [CONFIDENTIAL
TREATMENT REQUESTED], on such terms as are agreed by the parties.

 

14

--------------------------------------------------------------------------------


 

2.8                                 Roche Representations, Warranties and
Covenants.  Roche hereby represents and warrants as of the Effective Date as
follows:

 

(a)                                  To the best of Roche’s knowledge,
Schedule 2.8(a) identifies the Roche Owned Patents existing as of the Effective
Date.  To the extent that it is not prohibited from doing so, Roche agrees to
make available to PDL copies of such Roche Owned Patents promptly following the
Effective Date. Roche covenants that, to the extent any additional Roche Owned
Patents are identified by Roche subsequent to the Effective Date and to the
extent that it is not prohibited from doing so, it shall promptly inform PDL,
and Schedule 2.8(a) shall be revised to so reflect such additional Roche Owned
Patents.

 

(b)                                       Schedule 2.8(b) identifies all of the
license agreements under which Roche has rights to Roche Controlled Patents
existing as of the Effective Date (other than the license rights from Genentech
referred to in Section 2.3).  Roche agrees to make available to PDL copies of
such license agreements pursuant to which the Roche Controlled Patents were
licensed to Roche promptly following the Effective Date, to the extent not
already in PDL’s possession and to the extent that Roche has a right to do so. 
[CONFIDENTIAL TREATMENT REQUESTED]

 

(c)                                  Roche has not granted any Third Party a
license or other right that is currently in effect under any of the Roche Owned
Patents for any purpose.

 

(d)                                 To Roche’s knowledge, Roche has complied
with its obligation under 37 CFR §1.56(a) to disclose to the United States
Patent and Trademark Office, during the pendency of each United States patent
application included in the Roche Owned Patents, information known to Roche to
be material to the patentability of the pending claims in such application. 
None of the Roche Owned Patents is involved in any interference or opposition
proceeding, and, to Roche’s knowledge, no such proceeding is being threatened
with respect to any of the Roche Owned Patents.

 

(e)                                  [CONFIDENTIAL TREATMENT REQUESTED]

 

(f)                                    [CONFIDENTIAL TREATMENT REQUESTED]

 

(g)                                 Roche and its Affiliates have not granted to
any Third Party in any Major Country, any sublicense, under the license(s) to
the PDL Know-How and PDL Patents that Roche and its Affiliates received pursuant
to the 1999 Agreements, to: (i) promote and sell Daclizumab generally, and/or
for use in Autoimmune Indications or the Other Indications; or (ii) develop,
make, use, import, offer for sale and sell Other Licensed Products for any
indication in the Field.  Roche shall, prior to the [CONFIDENTIAL TREATMENT
REQUESTED], disclose in writing to PDL all sublicenses that Roche or its
Affiliate have granted, under the PDL Know-How and PDL Patents, to develop,
make, use, import, promote, offer for sale and sell Daclizumab and Other
Licensed Products for any indication in the Field.  If any such sublicenses
exist at such time, the parties, through the POC, will work together to
[CONFIDENTIAL TREATMENT REQUESTED] (including [CONFIDENTIAL TREATMENT
REQUESTED], where practicable) such sublicense.

 

15

--------------------------------------------------------------------------------


 

(h)                                 Roche covenants that, in the event that
Roche [CONFIDENTIAL TREATMENT REQUESTED] of the [CONFIDENTIAL TREATMENT
REQUESTED] of the [CONFIDENTIAL TREATMENT REQUESTED] of [CONFIDENTIAL TREATMENT
REQUESTED], through whatever means, on PDL’s request, Roche will within
[CONFIDENTIAL TREATMENT REQUESTED] days of such request, meet and discuss with
PDL the impact of such event on the relationship between PDL and Roche at such
time, and modify this Amended and Restated Worldwide Agreement to the extent
deemed appropriate by both parties.

 

2.9                                 Termination of Certain Sublicenses.  If,
prior to the Effective Date, PDL and Roche or an Affiliate of Roche entered into
any agreement(s), other than the 1999 Agreements, wherein PDL granted Roche or
such Affiliate a sublicense with respect to Daclizumab or Other Licensed
Product(s), under any Third Party intellectual property rights licensed by PDL,
then such sublicenses are hereby terminated and replaced by the licenses set
forth in Section 2.5.

 

III.  DEVELOPMENT; REGULATORY ISSUES

 

3.1                                 Development by Roche.

 

(a)                                  Development of Daclizumab.  Following the
Effective Date, [CONFIDENTIAL TREATMENT REQUESTED] after the Effective Date.  In
addition, to the extent Roche receives any data or other results of any clinical
trials pursuant to ongoing physician sponsored trials, Roche will update the POC
with respect to such trial results and data.  Further, Roche shall promptly
forward to PDL any requests for new [CONFIDENTIAL TREATMENT REQUESTED] studies
involving Daclizumab that Roche receives after the Effective Date.

 

(b)                                 Development of Excluded Products.  Roche
shall be solely responsible, at its sole cost and expense and at its sole
discretion, for the non-clinical, clinical, and regulatory development of any
Excluded Product.  Notwithstanding the foregoing, it is understood and agreed
that [CONFIDENTIAL TREATMENT REQUESTED] for any indication other than
[CONFIDENTIAL TREATMENT REQUESTED] without the written consent of PDL, such
consent not to be unreasonably withheld.  The Parties recognize that it may be
desirable to develop the Excluded Products for [CONFIDENTIAL TREATMENT
REQUESTED], in which case the POC shall discuss and recommend to the parties
whether [CONFIDENTIAL TREATMENT REQUESTED].  Following the Effective Date, Roche
shall use Reasonable Diligence in proceeding with the development and
registration of Excluded Products in the Roche Territory, to the extent
permitted under this Section 3.1(b).  If Roche fails to exercise such diligence,
PDL may terminate the license granted to Roche under Section 2.5(b), but shall
not be obligated to do so.

 

3.2                                 Development by PDL.

 

(a)                                  General.  Following the Effective Date, PDL
shall be solely responsible, at its sole cost and expense and at its sole
discretion, for the non-clinical, clinical, and regulatory development of
Daclizumab for all indications in the Territory, other than those trials
referenced in Section 3.1(a), subject to the restrictions set forth in
Section 3.2(b).  All data and information

 

16

--------------------------------------------------------------------------------


 

generated by PDL development activities pursuant to this Section 3.2(a) shall be
PDL Know-How.

 

(b)                                 Restriction on PDL Development.  During the
period commencing on the Effective Date and ending at the end of the
Commercialization Term, PDL agrees not to pursue the clinical or regulatory
development of Daclizumab for use in the [CONFIDENTIAL TREATMENT REQUESTED] in
the Roche Territory.

 

3.3                                 Assistance by Roche.  At no cost to PDL
(except as provided in the following sentence), Roche will allow PDL to
cross-reference Roche regulatory filings and clinical data with respect to
Daclizumab and will grant PDL reasonable access during normal business hours to
such regulatory filings and clinical data.  To the extent Roche is required
under applicable law, rule or regulation, Roche, at PDL’s cost, shall promptly
make all filings reasonably required or useful to permit the use of the clinical
materials, if any, supplied pursuant to Section 4.5(a) (e.g., preparation and
filing of required technical reports, data summaries, or a regulatory dossier).

 

3.4                                 Adverse Event Reporting.  Each party shall
notify the other of all information coming into its possession concerning any
and all side effects, injury, toxicity, pregnancy or sensitivity event
associated with commercial or clinical uses, studies, investigations or tests
with Daclizumab, throughout the world, whether or not determined to be
attributable to Daclizumab (“Adverse Event Reports”).  The parties shall each
identify a person to coordinate the exchange of Adverse Event Reports (“Report
Coordinators”) so as to enable timely reporting of such Adverse Event Reports to
appropriate governmental and regulatory authorities consistent with all laws,
rules and regulations. The parties, through their Report Coordinators, have
agreed in writing on formal procedures for such exchange, which are embodied in
the PDL-Roche Procedure for the Exchange of Daclizumab Adverse Event Reports,
dated December 2000 (“Pharmacovigilance Agreement”).  Promptly after the
Effective Date, Roche and PDL agree to cause their Report Coordinators (a) to
review the Pharmacovigilance Agreement and (b) to negotiate in good faith an
amendment to the Pharmacovigilance Agreement to reflect the terms of this
Amended and Restated Worldwide Agreement, if the Report Coordinators agree that
such an amendment is required.  Such Pharmacoviligance Agreement (as amended, if
applicable) shall survive the end of the Commercialization Term.

 

3.5                                 Copies of Responses.  Within a reasonable
time frame prior to submission of responses to any regulatory authority on
product safety issues regarding Daclizumab, a copy of a near final draft
response will be provided to the other party for review.  Final copies of
responses submitted to any regulatory authority will be provided to the other
party within five (5) business days of document finalization.

 

3.6                                 Regulatory Actions.  The party responsible
to interact with regulators on a specific safety issue regarding Daclizumab must
communicate action requested by regulators to the other party without delay. 
Such actions may include, for example, change in label, Dear Doctor letter,
trial on hold for clinical safety reasons and the like.

 

3.7                                 Other Safety Issues.  Either party may
request that specific safety issues be discussed, and the parties will establish
a Joint Safety Committee (“JDSC”), consisting of an

 

17

--------------------------------------------------------------------------------


 

equal number of representatives from each party, for such purpose. JDSC
discussion on such issues will be for the purpose of advising each party
concerning the collection and evaluation of safety data, and responding to any
significant safety issues raised, or requests made, by regulatory authorities.

 

3.8                                 Registration.  PDL shall notify Roche in
writing if PDL determines that clinical trial results for Daclizumab justify
filing an Application.  Roche shall provide cross reference letters reasonably
required or useful to allow PDL to make any such filing and to allow PDL to
carry out without delay any related clinical trial in the Territory.  PDL shall
be responsible for preparing periodic reports required by the FDA related to any
such Applications and for timely filing such periodic reports with the FDA. 
Through the POC, each party shall advise and consult with the other with respect
to any significant issues or questions raised by any regulatory authorities with
respect to Daclizumab.

 

IV.  COMMERCIALIZATION AND MANUFACTURING

 

4.1                                 Commercialization By Roche.

 

(a)                                  Commercialization of Daclizumab by Roche. 
The parties intend that, following the Effective Date, Roche will continue to
market and sell Daclizumab in the Transplant Indications in the Roche Territory
for the duration of the Commercialization Term, under the Trademarks.  In
particular, and without limitation, during the Commercialization Term and in the
Roche Territory, Roche shall be responsible, at its sole cost and as permitted
by applicable law, for (i) the marketing, promotion, and detailing of Daclizumab
for use in the Transplant Indications; (ii) accepting and filling orders for
Daclizumab received by it or its Affiliates, including the distribution of
Daclizumab to fill such orders; (iii) booking all sales of Daclizumab
attributable to such orders; and (iv) any other activities reasonably related to
Daclizumab that are permitted under the license granted in Section 2.5(a) (the
“Roche Commercialization Activities”).  As provided in Article VII, Roche shall
pay royalties to PDL on Roche Net Sales.

 

(b)                                 Commercialization of Excluded Products by
Roche.  Roche, its Affiliates, or sublicensees shall be solely responsible for,
at its or their sole cost and as permitted by law, all aspects of the
commercialization of Excluded Products in the Roche Territory, including but not
limited to the booking of all sales of Excluded Products in the Roche
Territory.  Roche shall use commercially diligent efforts to develop and
commercialize such Excluded Products. Following receipt of regulatory approval,
Roche shall use Reasonable Diligence in proceeding with the marketing, promotion
and sale of Excluded Products in the Roche Territory.   If Roche fails to
exercise such diligence, PDL may terminate the license granted to Roche under
Section 2.5(b), but shall not be obligated to do so.  As provided in
Article VII, Roche shall pay royalties to PDL on Roche Net Sales of Excluded
Products.

 

4.2                                 Commercialization by PDL.

 

(a)                                  Commercialization by PDL During
Commercialization Term.  In the Roche Territory, PDL, its Affiliates, or
sublicensees shall have the right, but not the obligation, at its or

 

18

--------------------------------------------------------------------------------


 

their sole cost and as permitted by law, to pursue all aspects of the
commercialization of Daclizumab and any Other Licensed Products, excluding the
Roche Commercialization Activities.  Without limiting the generality of the
foregoing, in the Roche Territory and during the Commercialization Term, PDL,
its Affiliates, or sublicensees shall have the right, but not the obligation, to
commercialize Licensed Products in Autoimmune Indications and Other Indications
and to commercialize Other Licensed Products in any indication.  In particular,
in the Roche Territory, PDL shall be responsible, at its sole cost and as
permitted by applicable law, for (i) the marketing, promotion, and detailing of
Daclizumab for use in the Autoimmune Indications or Other Indications; (ii)
accepting and filling orders for Daclizumab received by it or its Affiliates,
including the distribution of Daclizumab to fill such orders; (iii) booking all
sales of Daclizumab attributable to such orders; and (iv) any other activities
reasonably related to Daclizumab that are permitted under the license granted in
Section 2.1.  As provided in Article VII, PDL shall pay royalties to Roche on
PDL Net Sales during the Commercialization Term.

 

(b)                                 Commercialization by PDL Following Reversion
Effective Date or Put Right Effective Date.  Following the Reversion Effective
Date or the Put Right Effective Date, PDL, its Affiliates, or sublicensees shall
have the right, but not the obligation, to pursue, at its or their sole cost and
as permitted by law, all aspects of the commercialization of Daclizumab for all
indications and for all Other Licensed Products.  Following the Reversion
Effective Date or the Put Right Effective Date, in no event shall PDL owe any
royalties or any other compensation to Roche on sales of Daclizumab under
Section 7.2(c) in the Territory, whether by PDL, its Affiliates, or their
sublicensees.

 

4.3                                 Commercialization in the PDL Sole
Territory.  PDL, its Affiliates, or sublicensees shall have the right, but not
the obligation, to pursue, at its or their sole cost and as permitted by law,
all aspects of the commercialization of Licensed Products in the PDL Sole
Territory, including but not limited to the booking of all sales of Licensed
Products in the PDL Sole Territory.

 

4.4                                 Pricing.  As between the parties, PDL has
the sole right to determine the price for Daclizumab or any Other Licensed
Product that it sells and distributes.  As between the parties, Roche has the
sole right to determine the price for any Excluded Product that it sells and
distributes, and the sole right during the Commercialization Term to determine
the price for Daclizumab that it sells and distributes; provided, however, that
until the earlier of (a) [CONFIDENTIAL TREATMENT REQUESTED] or (b) PDL’s receipt
of a [CONFIDENTIAL TREATMENT REQUESTED] from [CONFIDENTIAL TREATMENT REQUESTED]
having the power to grant [CONFIDENTIAL TREATMENT REQUESTED], stating that
[CONFIDENTIAL TREATMENT REQUESTED] will grant [CONFIDENTIAL TREATMENT REQUESTED]
for Daclizumab in [CONFIDENTIAL TREATMENT REQUESTED], Roche shall provide PDL
with [CONFIDENTIAL TREATMENT REQUESTED] of any [CONFIDENTIAL TREATMENT
REQUESTED] in the [CONFIDENTIAL TREATMENT REQUESTED] of Daclizumab and shall
give [CONFIDENTIAL TREATMENT REQUESTED] to any [CONFIDENTIAL TREATMENT
REQUESTED] or [CONFIDENTIAL TREATMENT REQUESTED] by PDL regarding the
[CONFIDENTIAL TREATMENT REQUESTED] of Daclizumab whether [CONFIDENTIAL TREATMENT
REQUESTED].  It is expressly understood that following the date which is the
earliest of (i) [CONFIDENTIAL TREATMENT

 

19

--------------------------------------------------------------------------------


 

REQUESTED], (ii) the receipt of [CONFIDENTIAL TREATMENT REQUESTED] for
Daclizumab in [CONFIDENTIAL TREATMENT REQUESTED], or (iii) the Reversion
Effective Date or Put Right Effective Date, the obligations of either party in
the foregoing sentence shall terminate, and PDL shall have sole control
regarding the price of Daclizumab that it sells and distributes.

 

4.5                                 Manufacturing.  References to Roche in
Sections 4.5(a) and 4.5(b) shall include Roche, its Affiliates [CONFIDENTIAL
TREATMENT REQUESTED] and any sublicensees manufacturing Daclizumab for Roche or
its Affiliates.

 

(a)                                  Clinical Manufacturing.

 

(i)                                     Supply.  Subject to Section 4.5(a)(ii)
and until [CONFIDENTIAL TREATMENT REQUESTED].  All Daclizumab for the
development of Daclizumab for AI, regardless of form or formulation, shall be
manufactured in accordance with cGMPs and any other applicable regulatory or
legal requirements.  Through the POC, the parties shall meet periodically and
discuss the availability and timing of delivery of Daclizumab hereunder. 
[CONFIDENTIAL TREATMENT REQUESTED].  At PDL’s cost, PDL shall perform any
bridging studies that are necessary to enable PDL to use PDL-manufactured
Daclizumab to satisfy its clinical development requirements.  On [CONFIDENTIAL
TREATMENT REQUESTED], and any time thereafter, PDL shall have the sole
responsibility for the manufacture of all Daclizumab and placebo required by PDL
for the development of Daclizumab for AI.

 

(ii)                                  Limitations.  From the Effective Date
until [CONFIDENTIAL TREATMENT REQUESTED].  Notwithstanding anything to the
contrary herein, from the Effective Date until [CONFIDENTIAL TREATMENT
REQUESTED] of Daclizumab.

 

(iii)                               Procedures.  During the period commencing on
the Effective Date and ending on [CONFIDENTIAL TREATMENT REQUESTED], or under
such other procedures as the POC determines.

 

(b)                                 Commercial Manufacturing.  Effective on the
Effective Date and subject to Section 4.5(c) and this Section 4.5(b), each party
shall each be solely responsible for the manufacturing of all Daclizumab
necessary to satisfy the commercial requirements of itself, its Affiliates and
its sublicensees.  [CONFIDENTIAL TREATMENT REQUESTED]

 

(c)                                  Commercial Manufacturing Following Exercise
of the Roche Put Right.  In the event that Roche exercises the Roche Put Right,
[CONFIDENTIAL TREATMENT REQUESTED].

 

4.6                                 Roche Diligence.  Following the Effective
Date, Roche shall use Reasonable Diligence in proceeding with the manufacturing,
marketing and sale of Daclizumab for use in the Transplant Indications in the
Territory as contemplated by this Amended and Restated Worldwide Agreement, and
in a manner comparable to its conduct of the manufacturing, marketing and sale
of Daclizumab [CONFIDENTIAL TREATMENT REQUESTED] during the

 

20

--------------------------------------------------------------------------------


 

[CONFIDENTIAL TREATMENT REQUESTED] prior to the Effective Date.  If Roche fails
to exercise such diligence, PDL may exercise its rights hereunder pursuant to
Section 13.3 below, but shall not be obligated to do so. Roche’s diligence
obligations under this Section 4.6 shall expire on, (i) if PDL exercises the
Transplant Reversion or Roche exercises the Roche Put Right, the completion of
all activities and undertakings set forth in Sections 5.4(b), (c), (e) and (f),
or (ii) if the Exercise Period expires without PDL exercising the Transplant
Reversion.  In the event of a dispute as to whether Roche has used Reasonable
Diligence, the party that loses on this issue in an arbitration brought pursuant
to Article XV shall reimburse all of the other party’s arbitration expenses,
including reasonable attorneys’ fees relating to such arbitration.

 

V.  PDL RIGHT TO ACQUIRE TRANSPLANT BUSINESS FROM ROCHE

 

5.1                                 General.  The parties intend that, subject
to the terms and conditions of this Amended and Restated Worldwide Agreement,
the commercialization of Daclizumab in the Transplant Indications in the Roche
Territory will continue to be an exclusive Roche responsibility unless and until
PDL decides to undertake commercialization of Daclizumab in the Transplant
Indications under the terms provided in this Article V.  Subject to the
limitations set forth below, PDL shall have the option to terminate Roche’s
rights with respect to Daclizumab, which, if exercised, would allow PDL to
replace Roche as the party responsible for the promotion, sales, distribution
and manufacturing of Daclizumab for use in the Transplant Indications in the
Roche Territory.  In the event that PDL exercises such option, PDL shall pay an
exercise fee as set forth in Section 5.2(c) below.  In addition, Roche shall
have the right to “put” to PDL the rights to commercialize Daclizumab in the
Roche Territory prior to PDL’s exercise of such option and payment of the
exercise fee, as provided in Section 5.3 below.

 

5.2                                 PDL Transplant Reversion.

 

(a)                                  Grant; Exercise Period.  PDL is hereby
granted the right, subject to the terms of this Section 5.2(a), to terminate
Roche’s license rights under Section 2.5 for Daclizumab (the “Transplant
Reversion”).  Such right may be exercised by PDL in its discretion at any time
during the period commencing [CONFIDENTIAL TREATMENT REQUESTED] and ending
[CONFIDENTIAL TREATMENT REQUESTED] (the “Exercise Period”) by written notice to
Roche and payment of the Reversion Exercise Fee set forth in Section 5.2(c).

 

(b)                                 Effective Date of Exercise.  If, during the
Exercise Period, PDL provides Roche with written notice that PDL desires to
exercise the Transplant Reversion, [CONFIDENTIAL TREATMENT REQUESTED] shall
determine the effective date (the “Reversion Effective Date”) of such exercise
and reversion of rights, which shall be at least [CONFIDENTIAL TREATMENT
REQUESTED] after the date of PDL’s written notice that it desires to exercise
the Transplant Reversion, but in no event be later than [CONFIDENTIAL TREATMENT
REQUESTED].

 

(c)                                  Reversion Exercise Fee.  PDL shall pay to
Roche an exercise fee based on the AAGS, which exercise price shall be
calculated as follows (the “Reversion Exercise Fee”):

 

21

--------------------------------------------------------------------------------


 

AAGS

 

Exercise Price

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] or more

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] or more but not more than [CONFIDENTIAL
TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] or more but not more than [CONFIDENTIAL
TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

not more than [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

(d)                                 Payment of Reversion Exercise Fee.  Payment
of such Reversion Exercise Fee shall be made in two installments: [CONFIDENTIAL
TREATMENT REQUESTED] of such Reversion Exercise Fee shall be made within
[CONFIDENTIAL TREATMENT REQUESTED] of PDL’s written notice that it is exercising
the Transplant Reversion and the remaining [CONFIDENTIAL TREATMENT REQUESTED] of
such Reversion Exercise Fee shall be made on the later of the [CONFIDENTIAL
TREATMENT REQUESTED], or the [CONFIDENTIAL TREATMENT REQUESTED] after completion
of all activities and undertakings set forth in Sections [CONFIDENTIAL TREATMENT
REQUESTED].

 

5.3                                 Roche Put Right Regarding Transplant
Reversion.

 

(a)                                  If, at any time from the Effective Date
until Roche receives written notice from PDL pursuant to Section 5.2(a) of PDL’s
exercise of the Transplant Reversion, Roche desires that all of its rights to
market, sell, promote and otherwise commercialize Daclizumab in the Roche
Territory should revert to PDL, Roche shall have such right, on [CONFIDENTIAL
TREATMENT REQUESTED] written notice to PDL (the “Roche Put Right”); provided,
however, that such right shall not be exercisable by Roche before [CONFIDENTIAL
TREATMENT REQUESTED] or after [CONFIDENTIAL TREATMENT REQUESTED].  If so
exercised, the effective date of such reversion (the “Put Right Effective Date”)
shall be deemed to be that date [CONFIDENTIAL TREATMENT REQUESTED] following the
date of such written notice.  The Roche Put Right shall expire on [CONFIDENTIAL
TREATMENT REQUESTED] if not previously exercised.

 

(b)                                 On receipt from Roche of its notice of
exercise of the Roche Put Right, PDL would pay to Roche an exercise fee based on
the AAGS, which exercise price shall be calculated as follows (the “Put Exercise
Fee”):

 

22

--------------------------------------------------------------------------------


 

AAGS

 

Exercise Price

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] or more

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] or more but not more than [CONFIDENTIAL
TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] or more but not more than [CONFIDENTIAL
TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

not more than [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

(c)                                  Payment of such Put Exercise Fee shall be
made in two installments:  [CONFIDENTIAL TREATMENT REQUESTED] of such Put
Exercise Fee shall be made within [CONFIDENTIAL TREATMENT REQUESTED] of Roche’s
written notice that it is exercising the Roche Put Right and the remaining
[CONFIDENTIAL TREATMENT REQUESTED] of such Put Exercise Fee shall be made on the
later of the [CONFIDENTIAL TREATMENT REQUESTED], or the [CONFIDENTIAL TREATMENT
REQUESTED] after completion of all activities and undertakings set forth in
Sections [CONFIDENTIAL TREATMENT REQUESTED].

 

(d)                                 In the event of exercise by Roche of the
Roche Put Right, PDL agrees to do the following, until [CONFIDENTIAL TREATMENT
REQUESTED]:

 

(i)                                     to the extent [CONFIDENTIAL TREATMENT
REQUESTED], use [CONFIDENTIAL TREATMENT REQUESTED] efforts to maintain
[CONFIDENTIAL TREATMENT REQUESTED] in effect as of the Put Right Effective Date
by and between Roche and Third Party [CONFIDENTIAL TREATMENT REQUESTED] with
respect to Daclizumab for use in the Transplant Indications in the US; and

 

(ii)                                  pay to Roche those payments provided in
Section 7.2(d).

 

5.4                                 Transfer and Assignment of Daclizumab
Assets; Cooperation.  As soon as practicable following PDL’s notice of its
exercise of the Transplant Reversion, or on delivery by Roche of written
exercise of the Roche Put Right, Roche shall take all steps reasonable and
appropriate to facilitate and shall initiate, or to cause its Affiliates to
facilitate or initiate, the assignment to PDL of all of Roche’s and its
Affiliates’ right, title and interest in and to the Daclizumab Assets and the
transfer of Daclizumab commercialization and regulatory responsibilities in the
Roche Territory from Roche to PDL. Such actions shall include, without
limitation:

 

(a)                                  cooperate and communicate with PDL as PDL
may reasonably request in effectuating such transfer, including responding in a
reasonable time frame to all reasonable

 

23

--------------------------------------------------------------------------------


 

inquiries and requests of PDL with respect to the nature or extent of the
Daclizumab Assets, including providing copies of all relevant documents for
PDL’s use [CONFIDENTIAL TREATMENT REQUESTED];

 

(b)                                 assign and transfer all Regulatory Approvals
and other Daclizumab Assets described in Section 1.14(h) from Roche to PDL
(excluding manufacturing approvals);

 

(c)                                  identify all distributors and other Third
Parties involved in the promotion, sale and distribution of Daclizumab, and as
and to the extent possible offering to assign agreements with such Third Parties
to PDL, to the extent not adverse to the interests of Roche to do so;

 

(d)                                 on PDL’s request and at PDL’s sole
discretion, Roche shall assign and shall cause its Affiliates to assign, to PDL
any contracts (or relevant portions thereof) then in force between Roche and any
Third Parties regarding the marketing, promotion, and sale of Daclizumab, to the
extent assignable, and where not so assignable, use its reasonably diligent
efforts to obtain consent to such assignment;

 

(e)                                  prepare, execute and deliver assignments to
PDL of the Roche Owned Patents listed on Schedule 2.8(a) and record, where
appropriate with the relevant authorities, such assignments to PDL of all of
Roche’s and its Affiliates’ right, title and interest in and to the Roche Owned
Patents listed on Schedule 2.8(a); and

 

(f)                                    prepare, execute and deliver assignments
to PDL of all of Roche’s and its Affiliates’ right, title, and interest in and
to the Trademarks.

 

In such matters, Roche shall bear the [CONFIDENTIAL TREATMENT REQUESTED] of its
[CONFIDENTIAL TREATMENT REQUESTED] and associated [CONFIDENTIAL TREATMENT
REQUESTED] but PDL shall [CONFIDENTIAL TREATMENT REQUESTED] for any
[CONFIDENTIAL TREATMENT REQUESTED] to [CONFIDENTIAL TREATMENT REQUESTED] (such
as [CONFIDENTIAL TREATMENT REQUESTED]) required in connection with such
transfers, together with any [CONFIDENTIAL TREATMENT REQUESTED] for
[CONFIDENTIAL TREATMENT REQUESTED] requested by PDL and agreed to by Roche. 
Roche shall use its commercially diligent efforts to ensure that all such
transfer activities shall be completed as expeditiously as possible, but in any
event by the Reversion Effective Date or the Put Right Effective Date.  All such
activities shall be coordinated through and overseen by the POC, as provided in
Section 6.2.

 

5.5                                 Effect of Exercise.  Effective immediately
on either the Reversion Effective Date or the Put Right Effective Date:

 

(a)                                  the license granted to Roche under
Section 2.5(a) shall terminate and all such rights shall revert to PDL; except
that, following any Put Right Effective Date, the license granted to Roche to
manufacture Daclizumab in the second sentence of Section 2.5(a) shall survive,
to the extent provided in Section 2.5(a);

 

(b)                                 the license granted to PDL in Section 2.2
shall be in full force and effect;

 

24

--------------------------------------------------------------------------------


 

(c)                                  PDL shall have the right to purchase all or
any portion of Roche’s then existing inventory of bulk and/or finished
Daclizumab, and Roche agrees to so sell such bulk and/or finished Daclizumab, at
a price equal to [CONFIDENTIAL TREATMENT REQUESTED], as necessary to meet
commercial requirements; and

 

(d)                                 PDL thereafter shall commence booking all
sales of Daclizumab in the Roche Territory, whether sold under a Trademark or
the AI Trademark or any other trademark.

 

5.6                                 No Effect on Excluded Field and Excluded
Products.  Any exercise of either the Transplant Reversion or the Roche Put
Right shall have no effect on Roche’s rights in and to the Excluded Field and
the Excluded Product, or on the license granted to Roche under Section 2.5(b),
except as provided in Section 13.3.

 

5.7                                 No Assumption of Liabilities.  Except as
specifically assumed by PDL in writing in connection with an assignment and/or
sublicense to PDL of any Third Party contracts comprising the Daclizumab Assets
pursuant to Section 5.4, PDL shall assume no liabilities of Roche or its
Affiliates as a result of either the exercise by PDL of the Transplant Reversion
or the exercise by Roche of the Roche Put Right, including (a) tax liabilities;
(b) any liabilities relating to accounts payable, indebtedness, accrued
liabilities or legal services, accounting services, financial advisory services
or investment banking services or other professional services; (c) any wages,
salaries or benefits or any other liabilities relating to the employment of any
current or former employee; (d)  any rent, wages or other obligations of any
kind payable by Roche; (e) any environmental liabilities; and (f) any
liabilities with respect to Third Party contracts not expressly assumed by PDL
hereunder.  Roche shall remain responsible for all liabilities associated with
its sale, prior to the Reversion Effective Date or Put Right Effective Date (as
applicable), of Daclizumab, and its manufacture of Daclizumab, including without
limitation uncollected amounts, returns, recalls, and third party royalties
(subject to Section 7.4) associated with such sales.

 

5.8                                 Effect of [CONFIDENTIAL TREATMENT
REQUESTED].  In the event of any [CONFIDENTIAL TREATMENT REQUESTED], the
following shall occur:

 

(a)                                  The Roche Put Right shall immediately
terminate;

 

(b)                                 The exercisability of the Transplant
Reversion shall [CONFIDENTIAL TREATMENT REQUESTED] and the Exercise Period shall
be deemed to commence on the date that is [CONFIDENTIAL TREATMENT REQUESTED]
after the effective date of such [CONFIDENTIAL TREATMENT REQUESTED] and shall
extend until [CONFIDENTIAL TREATMENT REQUESTED].  In the event PDL exercises
such Transplant Reversion during such [CONFIDENTIAL TREATMENT REQUESTED] time,
PDL would pay to Roche an exercise fee based on the AAGS, which exercise price
shall be calculated as follows (the “[CONFIDENTIAL TREATMENT REQUESTED] Exercise
Fee”):

 

AAGS

 

Exercise Price

 

 

 

more than [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

more than [CONFIDENTIAL TREATMENT REQUESTED] but not more than [CONFIDENTIAL
TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

more than [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

not more than [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

25

--------------------------------------------------------------------------------


 

and

 

(c)                                  Payment of such [CONFIDENTIAL TREATMENT
REQUESTED] Exercise Fee shall be made  in two installments: [CONFIDENTIAL
TREATMENT REQUESTED] of such [CONFIDENTIAL TREATMENT REQUESTED] Exercise Fee
shall be made within [CONFIDENTIAL TREATMENT REQUESTED] of PDL’s written notice
that it is exercising the Transplant Reversion and the remaining [CONFIDENTIAL
TREATMENT REQUESTED] of such [CONFIDENTIAL TREATMENT REQUESTED] Exercise Fee
shall be made on the later of the [CONFIDENTIAL TREATMENT REQUESTED], or
[CONFIDENTIAL TREATMENT REQUESTED] after completion of all activities and
undertakings set forth in Sections [CONFIDENTIAL TREATMENT REQUESTED].

 

VI.  PRODUCT OPERATING COMMITTEE

 

6.1                                 Dissolution of Committees under 1999
Agreements.  Effective as of the Effective Date, the Joint Development Committee
and the Joint Commercialization Committee, as authorized under the 1999
Agreements, shall be dissolved.

 

6.2                                 Product Operating Committee.

 

(a)                                  Within thirty (30) days after the Effective
Date, PDL and Roche shall form a Product Operating Committee (“POC”) composed of
[CONFIDENTIAL TREATMENT REQUESTED] representatives of each party who shall be
appointed (and may be replaced at any time, subject to the terms of this
Section 6.2(a)) by such party with the prior written consent of the other party
in accordance with this Amended and Restated Worldwide Agreement.  Each POC
representative shall have suitable experience and expertise in the development
and commercialization of biopharmaceutical drugs.  Each party shall each have
the right to replace its representatives from time to time, provided that such
party obtains the written consent of the other party on such replacement in
advance thereof.

 

(b)                                 The POC shall meet not less than
[CONFIDENTIAL TREATMENT REQUESTED] on such dates and at such times as agreed to
by PDL and Roche, alternating between Fremont, California and Nutley, New Jersey
or such other locations as the POC determines.   On the determination of the
POC, any such meetings may be conducted by

 

26

--------------------------------------------------------------------------------


 

teleconference or videoconference.  Other representatives of the parties and
their invitees may also attend the POC meetings.

 

(c)                                  The POC shall be responsible for
(i) exchanging information regarding the activities conducted by the parties,
their sublicensees or their respective Affiliates under this Amended and
Restated Worldwide Agreement, including without limitation, [CONFIDENTIAL
TREATMENT REQUESTED] of any [CONFIDENTIAL TREATMENT REQUESTED] with respect to
[CONFIDENTIAL TREATMENT REQUESTED], (ii) making recommendations to the parties
regarding the [CONFIDENTIAL TREATMENT REQUESTED] for [CONFIDENTIAL TREATMENT
REQUESTED] for the [CONFIDENTIAL TREATMENT REQUESTED] of the [CONFIDENTIAL
TREATMENT REQUESTED], (iii) discussing the [CONFIDENTIAL TREATMENT REQUESTED]
for [CONFIDENTIAL TREATMENT REQUESTED] the [CONFIDENTIAL TREATMENT REQUESTED]
for [CONFIDENTIAL TREATMENT REQUESTED] and the potential for a [CONFIDENTIAL
TREATMENT REQUESTED] between the [CONFIDENTIAL TREATMENT REQUESTED] to
accomplish this goal, (iv) coordinating and overseeing the [CONFIDENTIAL
TREATMENT REQUESTED] to PDL of the [CONFIDENTIAL TREATMENT REQUESTED] pursuant
to Section [CONFIDENTIAL TREATMENT REQUESTED]; and (vi) such other activities as
mutually agreed by Roche and PDL[CONFIDENTIAL TREATMENT REQUESTED].  If PDL
elects to exercise its Transplant Reversion under Section 5.2, or Roche
exercises its Roche Put Right under Section 5.3, the POC will coordinate
transition of manufacturing and commercialization responsibilities to PDL over
the period specified in this Amended and Restated Worldwide Agreement; the POC
shall dissolve after the completion of such transition [CONFIDENTIAL TREATMENT
REQUESTED].  The POC shall have no authority to determine pricing of Daclizumab
by either party in its respective indications nor shall the POC have any
authority to make any decisions regarding Daclizumab that shall take effect or
continue to remain in effect, after the Reversion Effective Date or Put Right
Effective Date.

 

(d)                                 In general, the POC is not intended to be a
decision-making body with respect to either party’s efforts to develop or
commercialize Daclizumab.  However, all required decision making with respect to
matters before the POC shall be effected [CONFIDENTIAL TREATMENT REQUESTED]

 

VII.  COMPENSATION

 

7.1                                 Payment to Roche.  In consideration for the
rights and licenses granted by Roche under this Amended and Restated Worldwide
Agreement, PDL shall pay to Roche a non-refundable, non-creditable fee in the
sum of Eighty Million U.S. Dollars (US$80,000,000), due and payable no later
than [CONFIDENTIAL TREATMENT REQUESTED] after the Effective Date.

 

7.2                                 Royalties.

 

(a)                                  Royalties to PDL on Daclizumab Sales.

 

27

--------------------------------------------------------------------------------


 

(i)                                     Royalty Rate.  Roche shall pay PDL
royalties on Roche Net Sales commencing as of the Effective Date, at a royalty
rate determined by annual (or annualized, as the case may be for partial years)
Roche Net Sales as follows:

 

Annual Roche Net Sales (US$)

 

Royalty Rate

 

 

 

Up to and including [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

Amount in excess of [CONFIDENTIAL TREATMENT REQUESTED] but not exceeding
[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

Amount in excess of [CONFIDENTIAL TREATMENT REQUESTED] but not exceeding
[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

Amount in excess of [CONFIDENTIAL TREATMENT REQUESTED] but not exceeding
[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

Amount in excess of [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

No adjustment will be made to the royalty rates specified in this
Section 7.2(a), regardless of whether the manufacture, use, sale, or importation
of Daclizumab by Roche or its Affiliates in a particular country is covered by a
Valid Claim of a PDL Patent.

 

(ii)                                  Expiration of Roche’s Royalty
Obligations.  Roche’s obligation to pay royalties to PDL under this Article VII
shall expire (A) with respect to sales of Daclizumab in the [CONFIDENTIAL
TREATMENT REQUESTED], on [CONFIDENTIAL TREATMENT REQUESTED], and (B) with
respect to sales of Daclizumab in the [CONFIDENTIAL TREATMENT REQUESTED], on
[CONFIDENTIAL TREATMENT REQUESTED].  Notwithstanding the above, Roche’s
obligation to pay royalties to PDL under this Section 7.2(a) shall expire on the
first to occur, if any, of the Reversion Effective Date or the Put Right
Effective Date.

 

(b)                                 Royalties to PDL on Excluded Product Sales.

 

(i)                                     Royalty Rate.  Roche shall pay PDL
royalties on Roche Net Sales of Excluded Products at a royalty rate determined
by annual Roche Net Sales of Excluded Products as follows, as measured on a
calendar year basis:

 

28

--------------------------------------------------------------------------------


 

Annual Roche Net Sales of Excluded
Products (US$)

 

Royalty Rate

 

 

 

Up to and including [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

Amount in excess of [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

(ii)                                  Term of Royalty Obligations.  Roche’s
obligation to pay royalties to PDL under Section 7.2(b)(i) with respect to any
Excluded Product shall expire, on a country-by-country basis, on the later of
(A) the last date on which the manufacture, use, sale, or importation in such
country in the Roche Territory, by Roche, its Affiliates, or sublicensees (other
than PDL, its Affiliates, and sublicensees) of such Excluded Product is covered
under a Valid Claim of a PDL Patent (which determination, if not otherwise
covered by a Valid Claim in the country of use, sale, or importation shall be
based on whether or not covered by a Valid Claim in the country of manufacture),
or (B) the [CONFIDENTIAL TREATMENT REQUESTED] of the first commercial sale by
Roche, its Affiliates, or sublicensees (other than PDL, its Affiliates, or
sublicensees) of such Excluded Product in such country.

 

(c)                                  Royalties to Roche.

 

(i)                                     Royalty Rate.  PDL shall pay Roche
royalties on PDL Net Sales at a royalty rate determined by annual PDL Net Sales
as follows, as measured on a calendar year basis:

 

Annual PDL Net Sales (US$)

 

Royalty Rate

 

 

 

Up to and including [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

 

 

Amount in excess of [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL
TREATMENT REQUESTED]

 

(ii)                                  Term of PDL’s Royalty Obligations Where
Transplant Reversion Exercised.  PDL’s obligation to pay royalties pursuant to
Section 7.2(c)(i) shall expire on the earlier of the Put Right Effective Date or
the Reversion Effective Date.

 

(iii)                               Term of PDL’s Royalty Obligations Where No
Transplant Reversion Exercised.  In the event PDL does not exercise the
Transplant Reversion and Roche does not exercise the Roche Put Right, PDL’s
obligation to pay royalties to Roche under Section 7.2(c)(i) shall expire, on a
country-by-country basis, on the later of (A) the last date on which the
manufacture, use, sale, or importation in such country in the Roche Territory,
by PDL, its

 

29

--------------------------------------------------------------------------------


 

Affiliates, or sublicensees (other than Roche, its Affiliates, and sublicensees)
of Daclizumab is covered under a Valid Claim of a Roche Patent (which
determination, if not otherwise covered by a Valid Claim in the country of use,
sale or importation, shall be based on whether or not covered by a Valid Claim
in the country of manufacture), or (B) the [CONFIDENTIAL TREATMENT REQUESTED] of
the first commercial sale by PDL, its Affiliates, or sublicensees (other than
Roche, its Affiliates, or sublicensees) of Daclizumab in such country.

 

(d)                                 Payment to Roche in Event of Roche Put Right
Exercise.  In the event Roche exercises the Roche Put Right, following the Put
Right Effective Date, and until [CONFIDENTIAL TREATMENT REQUESTED]. PDL shall
pay Roche (i) for commercial supply of finished and packaged Daclizumab from
Roche as set forth in Section 4.5(c), a transfer price equal to the
[CONFIDENTIAL TREATMENT REQUESTED] and (ii) an amount determined by the parties
in good faith to be equal to [CONFIDENTIAL TREATMENT REQUESTED] for its
[CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED]
efforts that are [CONFIDENTIAL TREATMENT REQUESTED]; provided that, PDL’s
payment obligation under this Section 7.2(d) for any given calendar quarter
shall in no event exceed a maximum (the “Payment Ceiling”) calculated as
follows:

 

Payment Ceiling = [CONFIDENTIAL TREATMENT REQUESTED]

 

7.3                                 Foreign Filing Expenses Credited Against
Royalties.  Roche shall have the right to credit [CONFIDENTIAL TREATMENT
REQUESTED] of all Transplant Foreign Filing Expenses actually paid to PDL, less
credits already taken under the 1989 and 1999 Agreements, against future
royalties due to PDL on sales of Daclizumab pursuant to this Article VII,
provided that such credits, when added to the offset provided for in Section 7.4
below, may not in the aggregate reduce the royalties to be paid to PDL to less
than [CONFIDENTIAL TREATMENT REQUESTED] of the amount that would otherwise be
due pursuant to Section 7.2(a) hereof.

 

7.4                                 Offset for Third Party Licenses.

 

(a)                                  Appendix B sets forth the allocation
between the parties of the costs associated with each Third Party License
entered into prior to the Effective Date.  Such costs include license fees and
any other fixed costs associated with the Third Party License as well as any
royalties.  After the Effective Date, the parties shall, within [CONFIDENTIAL
TREATMENT REQUESTED] of the end of each [CONFIDENTIAL TREATMENT REQUESTED],
reimburse each other in accordance with this Section 7.4 to effect the agreed-on
sharing of such license fees and other fixed costs.  Both parties hereby
acknowledge that [CONFIDENTIAL TREATMENT REQUESTED] has obtained a required
license from the [CONFIDENTIAL TREATMENT REQUESTED] to use the [CONFIDENTIAL
TREATMENT REQUESTED] in order to carry out the activities anticipated by this
Amended and Restated Worldwide Agreement and that [CONFIDENTIAL TREATMENT
REQUESTED] has reimbursed [CONFIDENTIAL TREATMENT REQUESTED] under the 1989
Agreements so that the license fees and other fixed costs of the [CONFIDENTIAL
TREATMENT REQUESTED] license have been shared [CONFIDENTIAL TREATMENT
REQUESTED].

 

30

--------------------------------------------------------------------------------


 

(b)                                 If PDL and Roche agree in writing, after the
Effective Date, that either party must obtain an additional license from an
independent Third Party in order for Roche or PDL to manufacture, use, import,
offer for sale or sell Daclizumab and if PDL and Roche agree on the terms of
such license, then such license shall be deemed a Third Party License and the
parties shall, subject to Sections 2.3, 7.4(c) and 7.4(d), share the cost of
such Third Party License [CONFIDENTIAL TREATMENT REQUESTED].  Such cost includes
license fees and any other fixed costs associated with such Third Party License
as well as any royalties.  The parties shall, within [CONFIDENTIAL TREATMENT
REQUESTED] of the end of each [CONFIDENTIAL TREATMENT REQUESTED], reimburse each
other in accordance with this Section 7.4 to effect a [CONFIDENTIAL TREATMENT
REQUESTED] of such license fees and other fixed costs.

 

(c)                                  Notwithstanding anything to the contrary
herein, the following mechanism shall apply to the royalty portion of any Third
Party Licenses to the extent such royalties arise due to sales of Daclizumab by
Roche or its Affiliates or sublicensees during the time that Roche is obligated
to pay royalties to PDL pursuant to Section 7.2(a):  (i) PDL’s share of such
Third Party royalties shall be accrued against and deducted from any amounts due
to PDL from Roche pursuant to Section 7.2(a) if Roche pays the royalties due
under the Third Party License to such Third Party, and (ii) Roche’s share of the
royalties portion of the cost of any Third Party License shall be accrued in
favor of and added to any amounts due to PDL from Roche pursuant to
Section 7.2(a) if PDL pays the royalties due under the Third Party License to
such Third Party; provided, however, that the total amounts of all deductions
made by Roche pursuant to clause (i) above (without taking into account any
additions made pursuant to clause (ii)) shall not exceed [CONFIDENTIAL TREATMENT
REQUESTED] of the amount that would otherwise be due to PDL, pursuant to
Section 7.2(a), in any calendar quarter if no adjustments were permitted to
account for payments made pursuant to Third Party Licenses;  provided further
that the sum of Roche’s royalty obligations to PDL under Section 7.2(a) in any
calendar quarter, plus Roche’s share of those royalties payable for such
calendar quarter to Third Parties pursuant to Third Party Licenses shall not
exceed [CONFIDENTIAL TREATMENT REQUESTED] of the amount that would otherwise be
due to PDL, pursuant to Section 7.2(a), in such calendar quarter if no
adjustments were permitted to account for payments made pursuant to Third Party
Licenses.  Royalty payments made by Roche or PDL pursuant to Third Party
Licenses that, due to the limitations set forth in the preceding sentence,
cannot be deducted from, or added to, the amount to be paid to PDL by Roche
under Section 7.2(a), may be carried forward to subsequent calendar quarters. 
An example of the foregoing principles is set forth in Appendix D.

 

(d)                                 Notwithstanding anything to the contrary
herein, the following mechanism shall apply to the royalty portion of any Third
Party Licenses to the extent such royalties arise due to sales of Daclizumab by
PDL or its Affiliates or sublicensees during the time that PDL is obligated to
pay royalties to Roche, pursuant to Section 7.2(c):  (i) Roche’s share of such
Third Party royalties shall be accrued against and deducted from any amounts due
to Roche from PDL pursuant to Section 7.2(c) if PDL pays the royalties due under
the Third Party License to such Third Party, and (ii) PDL’s share of such Third
Party royalties shall be accrued in favor of and added to any amounts due to
Roche from PDL pursuant to Section 7.2(c) if Roche pays the royalties due under
the Third Party License to such Third Party; provided, however, that the royalty
payments made by PDL to Roche pursuant to Section 7.2(c) shall not, as a result
of the adjustments set forth in this Section 7.4(d), be reduced to less than
[CONFIDENTIAL

 

31

--------------------------------------------------------------------------------


 

TREATMENT REQUESTED] of PDL Net Sales.  Royalty payments made by Roche or PDL
pursuant to Third Party Licenses that, due to the maximum royalty rate set forth
in the preceding sentence, cannot be deducted from, or added to, the amount to
be paid to PDL by Roche under Section 7.2(c), may be carried forward to
subsequent calendar years.

 

(e)                                  If PDL exercises the Transplant Reversion
or Roche exercises the Roche Put Right, then commencing on the Reversion
Effective Date or the Put Right Effective Date (as applicable): (i) Roche shall
not have any further obligation pursuant to this Section 7.4 to share the costs
of, or pay directly, any royalties pursuant to any Third Party Licenses on
account of sales of Daclizumab by PDL or its Affiliates or sublicensees, and
(ii) PDL shall thereafter have sole responsibility for paying such royalties.

 

(f)                                    If the Exercise Period expires without
PDL exercising the Transplant Reversion or Roche exercising the Roche Put Right,
then:

 

(i)                                     commencing on [CONFIDENTIAL TREATMENT
REQUESTED], with respect to sales of Daclizumab in the [CONFIDENTIAL TREATMENT
REQUESTED] by Roche and its Affiliates and sublicensees, or [CONFIDENTIAL
TREATMENT REQUESTED], with respect to sales of Daclizumab in the [CONFIDENTIAL
TREATMENT REQUESTED] by Roche and its Affiliates and sublicensees, (A) PDL shall
not have any further obligation pursuant to this Section 7.4 to share the costs
of, or pay directly, any royalties pursuant to any Third Party Licenses on
account of sales of Daclizumab by Roche or its Affiliates or sublicensees, and
(B) Roche shall thereafter have sole responsibility for paying such royalties.

 

(ii)                                  commencing on, a country-by-country basis,
with the expiration of PDL’s obligations to pay royalties to Roche, pursuant to
Section 7.2(c), in such country with respect to the sale of Daclizumab by PDL
and its Affiliates and sublicensees, (A) Roche shall not have any further
obligation pursuant to this Section 7.4 to share the costs of, or pay directly,
any royalties pursuant to any Third Party Licenses on account of sales of
Daclizumab by PDL or its Affiliates or sublicensees, and (B) PDL shall
thereafter have sole responsibility for paying such royalties.

 

7.5                                 Royalties on Termination.  If this Amended
and Restated Worldwide Agreement is terminated pursuant to Sections 13.2, 13.3
or 13.4, then Roche shall continue to pay PDL, and PDL shall continue to pay
Roche, as the case may be, any royalties earned pursuant to this Article VII
prior to the date of termination.

 

7.6                                 Sublicenses.

 

(a)                                  Any Roche Net Sales or Roche Net Sales of
Excluded Products by a Roche sublicensee shall be treated as Roche Net Sales or
Roche Net Sales of Excluded Products of Roche, as the case may be, for the
purposes of payments under Article VII.  If Roche, in accordance with
Section 2.5(a) or (b), shall grant any sublicenses under this Amended and
Restated Worldwide Agreement, then Roche shall obtain the written commitment of
such sublicensees to abide by all applicable terms and conditions of this
Amended and Restated

 

32

--------------------------------------------------------------------------------


 

Worldwide Agreement and Roche shall remain responsible to PDL for the
performance by such sublicensee of any and all terms.  All such sublicenses to
any Excluded Products shall provide that such license terminates on any
termination of the license granted pursuant to Section 2.5(b).  Any sublicense
granted under the license in Section 2.5(a) shall expire as set forth in that
Section 2.5(a).

 

(b)                                 Any PDL Net Sales by a PDL sublicensee shall
be treated as PDL Net Sales of PDL for the purposes of payments under
Article VII.  If PDL, in accordance with Section 2.1, shall grant any
sublicenses under this Amended and Restated Worldwide Agreement, then PDL shall
obtain the written commitment of such sublicensees to abide by all applicable
terms and conditions of this Amended and Restated Worldwide Agreement and PDL
shall remain responsible to Roche for the performance by such sublicensee of any
and all terms.

 

VIII.  PAYMENTS, REPORTS, AND ACCOUNTING

 

8.1                                 Roche Quarterly Royalty Payments and
Reports.

 

(a)                                  Promptly after the Effective Date, the
parties shall work in good faith to establish procedures for (a) compiling a
final accounting, pursuant to the 1999 Agreements, for all sales of Daclizumab
made during 2003 prior to the Effective Date and (b) Roche to make all royalty
payments owed to PDL, pursuant to the 1999 Agreements, with respect to such
sales.

 

(b)                                 Beginning with the report for the last
calendar quarter of 2003 and for each calendar quarter thereafter, Roche agrees
to make payments and written reports to PDL within [CONFIDENTIAL TREATMENT
REQUESTED] after the end of each calendar quarter covering all sales of the
Roche Products  in the Roche Territory by Roche, its Affiliates or sublicensees
(except PDL, its Affiliates and sublicensees) for which invoices were sent
during such calendar quarter, each such written report stating for the period in
question:

 

(i)                                     for Roche Products disposed of by sale,
the quantity and description of Roche Products and the calculation of Roche Net
Sales or Roche Net Sales of Excluded Products,

 

(ii)                                  for Roche Products disposed of other than
by sale, the quantity, description, and nature of the disposition, and

 

(iii)                               the calculation of the amount due to PDL for
such quarter pursuant to Article VII.

 

(c)                                  The information contained in each report
under Section 8.1(b) shall be considered confidential and PDL agrees not to
disclose such information to any Third Party, other than its Affiliates and
sublicensees or except as may be required by law, rule or regulation. 
Concurrent with the making of each quarterly report, Roche shall include payment
due PDL hereunder for the calendar quarter covered by such report.

 

(d)                                 It is understood that only one royalty
payment under Article VII shall be payable on a given unit of Roche Product
disposed of under this Amended and Restated

 

33

--------------------------------------------------------------------------------


 

Worldwide Agreement.  In the case of transfers or sales of any Roche Product
between Roche and an Affiliate or sublicensee of Roche, only one royalty payment
under Article VII shall be due, and such royalty shall be payable with respect
to, the sale of such Roche Product to (i) an independent Third Party not an
Affiliate of the seller or (ii) if the end user is an Affiliate of the seller,
then such end user.

 

8.2                                 PDL Quarterly Royalty Payments and Reports.

 

(a)                                  Until the expiration of PDL’s royalty
obligations under Section 7.2(c), PDL agrees to make payments and written
reports to Roche within [CONFIDENTIAL TREATMENT REQUESTED] after the end of each
calendar quarter covering all sales of Daclizumab in the Roche Territory by PDL
for which invoices were sent during such calendar quarter, or, in the case of
royalties from the PDL Net Sales of PDL’s Affiliates or sublicensees (except
Roche, its Affiliates and sublicensees), within [CONFIDENTIAL TREATMENT
REQUESTED] following the end of the quarter in which PDL receives the royalty
report from the Affiliate or sublicensee.  Each report shall state for the
period in question:

 

(i)                                     for Daclizumab disposed of by sale, the
gross sales by PDL of  Daclizumab and PDL Adjusted Gross Sales and the
calculation of PDL Net Sales,

 

(ii)                                  for Daclizumab disposed of other than by
sale, the quantity, description, and nature of the disposition, and

 

(iii)                               the calculation of the amount due to Roche
for such quarter pursuant to Article VII.

 

(b)                                 The information contained in each report
under Section 8.2(a) shall be considered confidential and Roche agrees not to
disclose such information to any Third Party, other than its Affiliates and
sublicensees or except as may be required by law, rule or regulation. 
Concurrent with the making of each quarterly report, PDL shall include payment
due Roche hereunder for the calendar quarter covered by such report.

 

(c)                                  It is understood that only one royalty
payment under Article VII shall be payable on a given unit of Licensed Product
disposed of under this Amended and Restated Worldwide Agreement.  In the case of
transfers or sales of any Licensed Product between PDL and an Affiliate or
sublicensee of PDL, only one royalty payment under Article VII shall be due, and
such royalty shall be payable with respect to the sale of such Licensed Product
to (i) an independent Third Party not an Affiliate of the seller or (ii) if the
end user is an Affiliate of the seller, then such end user.

 

8.3                                 Termination Report.  Roche agrees to make a
written report to PDL within [CONFIDENTIAL TREATMENT REQUESTED] after the date
on which Roche, or its Affiliates or sublicensees last sell Daclizumab, stating
in each such report the same information called for in each quarterly report by
Section 8.1(b) for all Daclizumab made, sold or otherwise disposed of and which
was not previously reported to PDL.  Roche further agrees to make a written
report to PDL within [CONFIDENTIAL TREATMENT REQUESTED] after the date on

 

34

--------------------------------------------------------------------------------


 

which Roche, or its Affiliates or sublicensees last sell all Excluded Products,
stating in each such report the same information called for in each quarterly
report by Section 8.1(b) for all Excluded Product made, sold or otherwise
disposed of and which was not previously reported to PDL.  PDL agrees to make a
written report to Roche within [CONFIDENTIAL TREATMENT REQUESTED] after the date
on which PDL, or its Affiliates or sublicensees last sell Daclizumab, stating in
such report the same information called for in each quarterly report by
Section 8.2(a) for all Daclizumab made, sold or otherwise disposed of and which
was not previously reported to Roche; provided, however, that PDL need not file
such report if such date of last sale of Daclizumab occurs after the expiration
of PDL’s royalty under Section 7.2(c)).

 

8.4                                 Accounting.  Each Party (the “Royalty Paying
Party”) agrees to keep full, clear and accurate records for a period of at least
[CONFIDENTIAL TREATMENT REQUESTED], setting forth the manufacturing, sales and
other disposition of Daclizumab, Roche Products (as the case may be), and
Combination Products sold or otherwise disposed of under the license herein
granted in sufficient detail to enable royalties and compensation payable to the
other Party (the “Royalty Receiving Party”) hereunder to be determined.  Each
Royalty Paying Party further agrees to permit its books and records to be
examined by an independent accounting firm selected by the Royalty Receiving
Party to verify reports provided for in this Article VIII.  Unless the Royalty
Receiving Party obtains the prior written consent of the Royalty Paying Party,
such accounting firms must be selected from among the four largest U.S.
accounting firms.  Such audit shall not be performed more frequently that
[CONFIDENTIAL TREATMENT REQUESTED] per calendar year nor more frequently than
[CONFIDENTIAL TREATMENT REQUESTED] with respect to records covering any specific
period of time.  Such examination is to be made at the expense of the Royalty
Receiving Party, except in the event that the results of the audit reveal a
discrepancy in favor of the Royalty Paying Party of [CONFIDENTIAL TREATMENT
REQUESTED] or more over the period being audited, in which case reasonable audit
fees for such examination shall be paid by the Royalty Paying Party.

 

8.5                                 Methods of Payments.  All payments due to
either PDL or Roche under this Amended and Restated Worldwide Agreement shall be
paid in United States dollars by wire transfer to a bank in the United States
designated in writing by the party to which the payment is due.

 

8.6                                 Taxes.  If provision is made in law or
regulation of any country of the Roche Territory or the Territory (as
applicable) for withholding of taxes of any type, levies or other charges with
respect to the any amounts payable hereunder to a party, the other party
(“Withholding Party”) shall promptly pay such tax, levy or charge for and on
behalf of the party to the proper governmental authority, and shall promptly
furnish the party with receipt of such payment.  The Withholding Party shall
have the right to deduct any such tax, levy or charge actually paid from payment
due the party or be promptly reimbursed by the party if no further payments are
due the party.  Each Withholding Party agrees to assist the other party in
claiming exemption from such deductions or withholdings under double taxation or
similar agreement or treaty from time to time in force and in minimizing the
amount required to be so withheld or deducted.

 

35

--------------------------------------------------------------------------------


 

IX.  CELL LINES

 

9.1                                 Cell Lines.

 

(a)                                  The parties acknowledge that PDL has
delivered all cell lines to Roche as  required under the 1989 Agreements.  Roche
agrees to deliver back to PDL viable samples of such cell lines as may be
requested by PDL.

 

(b)                                 Ownership of any cell lines developed under
Article VI of the 1989 Agreements or delivered to Roche under Milestone #1 of
Section 3.1 of the 1989 Agreements, together with their progeny and derivatives,
shall remain vested at all times in PDL.

 

(c)                                  Roche may use the cell lines delivered to
it under the 1989 Agreements, or their progeny or derivatives or the plasmids
contained therein (the “Cell Line Derivatives”) solely to perform the Roche
Commercialization Activities.  Furthermore, the Cell Line Derivatives may be
used by Roche solely in connection with the genes encoding antibodies developed
or provided by PDL.

 

(d)                                 On the earliest to occur of [CONFIDENTIAL
TREATMENT REQUESTED] in the Roche Territory as permitted under this Amended and
Restated Worldwide Agreement, Roche shall, on request by PDL, promptly return to
PDL all cell lines provided by PDL under the 1989 Agreements and all Cell Line
Derivatives.

 

(e)                                  PDL MAKES NO REPRESENTATIONS AND EXTENDS NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO ANY CELL
LINES DELIVERED UNDER THE 1989 AGREEMENTS OR CELL LINE DERIVATIVES USED
HEREUNDER, INCLUDING WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.  FOR
CLARITY, PDL MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND THAT
THE USE OF THE CELL LINES DELIVERED TO ROCHE OR THE CELL LINE DERIVATIVES WILL
NOT INFRINGE ANY PATENT OR OTHER RIGHTS OF ANY THIRD PARTY.

 

X.  OWNERSHIP OF TECHNOLOGY AND INTELLECTUAL PROPERTY

 

10.1                           PDL Technology.  Ownership of the PDL Know-How
and PDL Patents shall remain vested at all times in PDL.  PDL expressly reserves
under this Amended and Restated Worldwide Agreement (i) all rights to use the
PDL Know-How, PDL’s rights under any Joint Roche-PDL Patents, and PDL Patents to
make, have made, use, import, offer to sell and sell anywhere in the world all
products within the Field that are other than Daclizumab for use in the
Transplant Indications (unless and until the Roche Put Right or the Transplant
Reversion is exercised) and other than any Excluded Product or any other product
in the Excluded Field; and (ii) for all uses outside of the Field.  Following
exercise of the Transplant Reversion or the Roche Put Right, PDL shall have the
right to use such technology for any and all purposes other than products in the
Excluded Field, which right shall be exclusive to Roche except as provided in
Section 10.2.

 

36

--------------------------------------------------------------------------------


 

10.2                           Joint Inventions and Joint Roche-PDL Patents. 
Subject to Article XI, ownership of Joint Inventions and Joint Roche-PDL Patents
shall be vested jointly in PDL and Roche. Both parties shall at all times have
the co-exclusive right within the Territory to practice, or to make, have made,
use, import, offer for sale or sell any Joint Invention outside the Field under
any Joint Roche-PDL Patent, and neither party shall be obligated to account to
the other.  On the earlier of (i) the Reversion Effective Date, or (ii) the Put
Right Effective Date, the following shall occur: (a) PDL shall have the
exclusive right to practice, and to make, have made, use, import, offer for sale
or sell any Joint Invention in the Field (but not in the Excluded Field) under
any Joint Roche-PDL Patent, and (b) Roche shall have the exclusive right to
practice, and to make, have made, use, import, offer for sale or sell any Joint
Invention solely in the Excluded Field, in each case, without restriction and
without any obligation to account to the other party.  As used herein, a right
to practice any Joint Roche-PDL Patent for a particular purpose without any
obligation to account shall include the right to grant licenses for such purpose
without the consent of the other party.  To the extent either party needs the
consent of the other party to exploit its co-exclusive or exclusive rights with
respect to Joint Roche-PDL Patents, including the right to sublicense or enforce
such Joint Roche-PDL Patents, the other party shall cooperate with the party
making such a request and promptly supply all needed consents, signatures and
the like.  In the event the Roche Put Right and the Transplant Reversion both
expire unexercised, each party shall have the co-exclusive right to practice,
and to make, have made, use, import, offer for sale or sell any Joint Invention
in the Field under any Joint Roche-PDL Patent, subject to the license grants set
forth in Article II.

 

10.3                           Roche Technology.  PDL hereby acknowledges that,
except as expressly provided herein, this Amended and Restated Worldwide
Agreement does not grant PDL any ownership rights in the Roche Inventions, Roche
Patents and Roche Know-How.  Roche hereby confirms the rights of PDL to certain
license grants to Roche Patents and Roche Know-How as provided in Section 2.1 of
this Amended and Restated Worldwide Agreement.

 

10.4                           Trademarks.

 

(a)                                  Until the Reversion Effective Date or Put
Right Effective Date, Roche shall exclusively own all Trademarks, and the
exclusive right to use them in the Roche Territory in connection with the
marketing and promotion of Daclizumab.  Roche shall have no right to use the
Trademarks, or any other marks confusingly similar to the Trademarks, in
connection with the promotion, sale or marketing of any other product, including
any Excluded Product.

 

(b)                                 PDL shall have the right to select any and
all AI Trademarks; provided such AI Trademarks are not confusingly similar to
the Trademarks (unless otherwise agreed), and PDL shall retain ownership of the
AI Trademarks and the exclusive right to use them in connection with the
promotion, marketing and sale of Daclizumab for AI or any Other Indications.

 

(c)                                  Each party shall be responsible for
selection, prosecution, maintenance and enforcement of its own trademarks, and
shall indemnify and defend the other from any Third Party claims arising from
the indemnifying party’s use of such marks.  At the request [CONFIDENTIAL
TREATMENT REQUESTED] of PDL, Roche shall file trademark registration
applications for, and procure and maintain registration of, the trademark
“Zenapax®” in any

 

37

--------------------------------------------------------------------------------


 

country in the Territory in which Roche, as of the Effective Date, has not made
such application or procured such registration.  All such applications and
registrations shall be deemed to be Trademarks.

 

(d)                                 Roche shall assign the Trademarks to PDL
upon exercise of either the Transplant Reversion or the Roche Put Right, as
provided for in Section 5.4(f).

 

XI.  PATENT PROSECUTION

 

11.1                           Sole PDL Patents and Roche Owned Patents.

 

(a)                                  PDL agrees to prosecute and reasonably
maintain all of the patents and applications included within the Sole PDL
Patents, to the extent it has the rights to do so, and Roche agrees to prosecute
and reasonably maintain the Roche Owned Patents, to the extent it has the rights
to do so from any co-owner of such Roche Owned Patents.  The parties agree and
acknowledge that the Roche Owned Patents listed on Schedule 2.8(a) are co-owned
by Roche and a Third Party, and are governed by the [CONFIDENTIAL TREATMENT
REQUESTED] (the “Joint Patent Agreement”) which provides, among other things,
that Roche undertake certain obligations in order to continue to maintain its
[CONFIDENTIAL TREATMENT REQUESTED] in the Roche Owned Patent.  Promptly after
the Effective Date, to the extent that Roche is permitted to do so, Roche shall
provide to PDL a copy of the Joint Patent Agreement, and the Roche Owned Patent
for PDL’s review such that PDL may determine whether and to what extent, it
intends that such Joint Patent Agreement and Roche Owned Patent be assigned to
PDL in the event of the Transplant Reversion or the exercise of the Roche Put
Right.

 

(b)                                 The party responsible for such patent
(“Responsible Party”) shall bear all costs and expenses for such prosecution and
maintenance. On the reasonable request of the Responsible Party, the other party
shall cooperate, in all reasonable ways, in connection with the prosecution of
all patent applications included within the Sole PDL Patents or Roche Owned
Patents, as the case may be.  Should the Responsible Party decide that it is no
longer interested in maintaining or prosecuting a Sole PDL Patent or Roche Owned
Patent, as the case may be, it shall promptly advise the other party thereof
and, at the request of such other party, PDL and Roche shall negotiate in good
faith to determine an appropriate course of action in the interests of both
parties.  If any Sole PDL Patents are assigned to Roche, Roche will thereafter
prosecute and reasonably maintain such Sole PDL Patents at Roche’s own cost to
the extent that Roche desires to do so, provided that to the extent such Sole
PDL Patent contains claims outside the Field (or, following either the Reversion
Effective Date or the Put Right Effective Date, outside the Excluded Field
only), PDL and its Affiliates shall have a worldwide immunity from suit
thereunder.  If Roche’s interest in any Roche Owned Patents is assigned to PDL,
PDL will thereafter prosecute and reasonably maintain such Roche Owned Patent at
PDL’s own cost to the extent that PDL desires to do so, provided that to the
extent such Roche Owned Patent contains claims outside the Field (or following
either the Reversion Effective Date or the Put Right Effective Date, outside the
Excluded Field only), Roche and its Affiliates shall have a worldwide immunity
from suit thereunder.   In the event Roche’s interest in the Roche Owned Patents
is assigned to PDL pursuant to Section 5.4(e), Roche shall have no further
rights with respect thereto under this Section 11.1 except those set forth in
the penultimate sentence of this Section 11.1.

 

38

--------------------------------------------------------------------------------


 

11.2                           Joint Inventions.

 

(a)                                  PDL will have the first right of election
to file priority patent applications for Joint Inventions in any country in the
world.  If PDL declines to file such applications then Roche may do so.

 

(b)                                 The party not performing the priority patent
filings for Joint Inventions pursuant to this Section 11.2 undertakes without
cost to the filing party to obtain all necessary assignment documents for the
filing party, to render all signatures that shall be necessary for such patent
filings and to assist the filing party in all other reasonable ways that are
necessary for the issuance of the patents involved as well as for the
maintenance and prosecution of such patents.  The party not performing the
patent filings shall on request be authorized by the other party to have access
to the files concerning such patents in any patent offices in the world.

 

(c)                                  The party performing the priority patent
filings for Joint Inventions pursuant to this Section 11.2 undertakes to
perform, at its cost and expense, the corresponding convention filings from case
to case, after having discussed the countries for foreign filings with the other
party.

 

(d)                                 Should the Responsible Party decide that it
is no longer interested in maintaining or prosecuting a Joint Roche-PDL Patent,
it shall promptly advise the other party thereof.  On the written request of
such other party, such Joint Roche-PDL Patent shall be assigned to the other
party at no cost to the assignee.  If any such patents or patent applications
are assigned to Roche, they shall then be deemed to be a Sole Roche Patent and,
to the extent such Joint Roche-PDL Patent contains claims outside the Field (or,
following the Reversion Effective Date or the Put Right Effective Date, outside
the Excluded Field), PDL and its Affiliates shall have a worldwide immunity from
suit thereunder.  If any such patents or patent applications are assigned to
PDL, they shall then be deemed to be a Sole PDL Patent and, to the extent such
Joint Roche-PDL Patents contain claims outside the Field, Roche and its
Affiliates shall have a worldwide immunity from suit thereunder.

 

11.3                           General Procedures.  Until the Reversion
Effective Date, the Put Right Effective Date or the expiration of the Exercise
Period without PDL exercising the Transplant Reversion, the parties shall
observe the following procedures for patent applications for inventions arising
from this Amended and Restated Worldwide Agreement:

 

(a)                                  As soon as one of the parties concludes
that it wishes to file a patent application covering an invention in the Field,
it shall immediately inform the other party thereof and consult about the filing
procedures concerning such patent application.  For this purpose, such party
will provide the other party with the determination of inventors and scope of
claims as early as possible.  Should a party be faced with possible loss of
rights, such communications may take place promptly after filing a convention
application.

 

(b)                                 The party performing any priority patent
filings as described above shall be obliged to prosecute and reasonably maintain
such applications and any patents resulting therefrom and will have to bear the
costs associated therewith.  On request of the party performing

 

39

--------------------------------------------------------------------------------


 

the filing, the other party will cooperate, in all reasonable ways, in
connection with the prosecution of all such patent applications relating to
inventions.  The party performing the filing shall advise the other party of any
substantial action or development in the prosecution of its patent applications
and patents, in particular of the question of scope, the issuance of, or the
rejection of, an interference involving or an opposition to any respective
patent application or patent.

 

(c)                                  Inventions and other intellectual property
made by either party outside the Field shall be excluded from the provisions of
this Amended and Restated Worldwide Agreement and shall belong solely to the
party having made the invention or other intellectual property.

 

11.4                           Reimbursement for Costs of Patent Applications
for Transplant Indications.

 

(a)                                  No Reimbursement.  As of the Effective
Date, PDL shall be responsible for all ex parte out-of-pocket expenses incurred
by PDL after the Effective Date in connection with the prosecution and
maintenance in the Territory of patent applications and patents included within
the PDL Patents or Joint Roche-PDL Patents for which PDL makes filings with
respect to Transplant Indications pursuant to Article XI of this Amended and
Restated Worldwide Agreement.

 

(b)                                 PDL Control.  After either the Reversion
Effective Date or the Put Right Effective Date, PDL shall have full control over
the strategy and decisions with respect to the filing of any patent applications
and patents related to Transplant Indications in the Territory.  Roche agrees to
cooperate with and reasonably assist PDL in the preparation of any patent
applications and the maintenance of any patents.  Prior to the Reversion
Effective Date or the Put Right Effective Date, PDL shall consult Roche with
respect to its patent prosecution strategy and decisions, as follows:  Prior to
the filing of a patent application in the Territory for Transplant Indications,
PDL shall inform Roche concerning such proposed filing and shall consult with
Roche concerning the proposed filing procedures, including specifically the
determination of scope of any such patent and countries in which such
application is to be filed.  PDL shall regularly advise Roche of any substantial
action or development in the prosecution of its patent applications and patents
in the Territory related to the Transplant Indications, in particular of the
question of scope of, the issuance of, the rejection of, or an opposition to any
respective patent application or patent.

 

(c)                                  Accrued Transplant Foreign Filing
Expenses.  Transplant Foreign Filing Expenses accrued prior to [CONFIDENTIAL
TREATMENT REQUESTED] shall remain creditable against royalties payable by Roche
to PDL in the Territory (excluding the U.S., including its territories and
possessions), as provided in Section 7.3 of this Amended and Restated Worldwide
Agreement.

 

11.5                           Reimbursement for Costs of Patent Applications
for Autoimmune Indications.

 

(a)                                  No Reimbursement.  PDL shall be responsible
for all ex parte out-of-pocket expenses incurred by PDL after the Effective Date
in connection with the prosecution and maintenance in the Territory of patent
applications and patents included within the PDL Patents or

 

40

--------------------------------------------------------------------------------


 

Joint Roche-PDL Patents for which PDL makes filings with respect to Autoimmune
Indications pursuant to Article XI of this Amended and Restated Worldwide
Agreement.

 

(b)                                 PDL Control.  PDL shall have full control
over the strategy and decisions with respect to the filing of any patent
applications and patents related to Autoimmune Indications in the Territory. 
Roche agrees to cooperate with and reasonably assist PDL in the preparation of
any patent applications and the maintenance of any patents.

 

11.6                           No Reimbursement for Roche’s Costs of Patent
Applications.  Roche shall be responsible for all ex parte out-of-pocket
expenses incurred by Roche after the Effective Date in connection with the
prosecution and maintenance in the Territory of patent applications and patents
included within the Roche Owned Patents or Joint Roche-PDL Patents for which
Roche makes filings pursuant to this Article XI of this Amended and Restated
Worldwide Agreement.

 

XII.   ENFORCEMENT AND DEFENSE OF PATENTS

 

12.1                           Sole Patents.

 

(a)                                  Except for enforcement or revocation
actions involving Sole PDL Patents or Roche Owned Patents outside the Field, in
the event of any action against a Third Party for infringement of any claim in
any issued patent within the Sole PDL Patents or Roche Owned Patents, as the
case may be, or the institution by a Third Party of any proceedings for the
revocation of any such claim, each party will notify the other promptly and,
following such notification, the parties shall confer.  [CONFIDENTIAL TREATMENT
REQUESTED] shall have the right, but not the obligation, to prosecute such
actions or to defend such proceedings involving the Sole PDL Patents at its own
expense, in its own name and entirely under its own direction and control. 
[CONFIDENTIAL TREATMENT REQUESTED] shall have the right, but not the obligation,
to prosecute such actions or to defend such proceedings involving the Roche
Owned Patents at its own expense, in its own name and entirely under its own
direction and control.

 

(b)                                 If a party with the first right hereunder
elects not to prosecute any action for infringement or to defend any proceeding
for revocation of any claims in any issued patent within the Sole PDL Patents
(other than those Sole PDL Patents for which PDL [CONFIDENTIAL TREATMENT
REQUESTED]) or Roche Owned Patents (other than those Roche Owned Patents
[CONFIDENTIAL TREATMENT REQUESTED]), as the case may be, within [CONFIDENTIAL
TREATMENT REQUESTED] of being requested by the other party to do so, the other
party may prosecute such action or defend such proceeding at its own expense, in
its own name and entirely under its own direction and control.  This
Section 12.1(b) shall expire on the Reversion Effective Date or the Put Right
Effective Date.

 

(c)                                  In any event, the party bringing an action
(“Acting Party”) pursuant to this Section 12.1 shall solicit, and seriously
consider in good faith the non-acting party’s input with respect to all material
aspects of such action, including without limitation, the development of the
litigation strategy and the execution thereof.  In furtherance and not in
limitation of the foregoing, the Acting Party shall keep the other party
promptly and fully informed of the status of any such

 

41

--------------------------------------------------------------------------------


 

action, and the non-acting party shall have the right to review and comment on
the Acting Party’s activities related thereto. The obligations of this
Section 12.1(c) shall not apply to PDL as the Acting Party after either the
Reversion Effective Date or the Put Right Effective Date.

 

(d)                                 Each party will reasonably assist the Acting
Party in any such action or proceeding being prosecuted or defended by the
Acting Party, if so requested by the Acting Party or required by law.  Without
limiting the generality of the foregoing, the non-acting party agrees to join
such action or proceeding if required by law to maintain such action or
proceeding.  The Acting Party will pay or reimburse the assisting party for all
costs, expenses and liabilities that the assisting party may incur or suffer in
affording assistance to such actions or proceedings.  No settlement of any such
action or defense that restricts the scope or affects the enforceability of PDL
Know-How or Sole PDL Patents may be entered into by either PDL (if it would
affect Roche’s rights under this Agreement) or Roche without the prior consent
of the other party hereto, [CONFIDENTIAL TREATMENT REQUESTED].  No settlement of
any such action or defense that restricts the scope or affects the
enforceability of Roche Know-How or Roche Owned Patents may be entered into by
either PDL or Roche without the prior consent of the other party hereto (if it
would affect the other party’s rights under this Agreement, [CONFIDENTIAL
TREATMENT REQUESTED].  The consent obligations of this Section 12.1(d) shall not
apply to PDL as the Acting Party after either the Reversion Effective Date or
the Put Right Effective Date.

 

(e)                                  If either party elects to prosecute an
action for infringement or to defend any proceedings for revocation of any
claims pursuant to this Section 12.1 and subsequently ceases to continue or
withdraws from such action or defense, it shall forthwith so notify the other
party in writing and the other party may substitute itself for the withdrawing
party and the parties’ respective rights and obligations under this Section 12.1
shall be reversed. The obligations of this Section 12.1(e) shall not apply to
PDL as the Acting Party after either the Reversion Effective Date or the Put
Right Effective Date.

 

12.2                           Joint Roche-PDL Patents.  In the event of any
action against a Third Party for infringement of any claim in any issued patent
within the Joint Roche-PDL Patents, or the institution by a Third Party of any
proceedings for the revocation of any such claim, each party will notify the
other promptly and, following such notification, the parties shall confer to
determine whether either or both parties shall control the prosecution or
defense of such action or proceeding and who shall bear the costs thereof.  If
both parties wish to control the prosecution or defense of such action or
proceeding and the parties are unable to reach agreement within [CONFIDENTIAL
TREATMENT REQUESTED] of the notification referred to above, then (a) with
respect to alleged infringement in the [CONFIDENTIAL TREATMENT REQUESTED],
[CONFIDENTIAL TREATMENT REQUESTED] shall have the exclusive right to bring such
action or defend such proceeding at its own expense, in its own name and
entirely under its own direction, (b) with respect to alleged infringement in
the [CONFIDENTIAL TREATMENT REQUESTED], [CONFIDENTIAL TREATMENT REQUESTED] shall
have the exclusive right to bring such action or defend such proceeding at its
own expense, in its own name and entirely under its own direction; and (c) with
respect to alleged infringement [CONFIDENTIAL TREATMENT REQUESTED],
[CONFIDENTIAL TREATMENT REQUESTED] shall have the right to bring such action or
defend such proceeding at its own expense, in its own name and entirely under
its own direction and control; provided, however, that if both parties elect to

 

42

--------------------------------------------------------------------------------


 

prosecute or defend, each party shall bear its own expenses but both parties
shall have equal control over such prosecution or defense.  No settlement of any
action or defense that restricts the scope or affects the enforceability of
Joint Roche-PDL Patents may be entered into by either PDL or Roche without the
prior consent of the other party hereto, which consent shall not be unreasonably
withheld.  In any event, the Acting Party pursuant to this Section 12.2 shall
solicit, and seriously consider in good faith the other party’s input with
respect to all material aspects of such action, including without limitation,
the development of the litigation strategy and the execution thereof.  In
furtherance and not in limitation of the foregoing, the Acting Party shall keep
the other party promptly and fully informed of the status of any such action,
and the other party shall have the right to review and comment on the Acting
Party’s activities related thereto.

 

12.3                           Distribution of Proceeds.  In the event either
party exercises the rights conferred in Section 12.1 or 12.2 hereof, and
recovers any damages or other sums in such action, suit or proceeding or in
settlement thereof, such damages or other sums recovered shall first be applied
to reimburse the parties for all costs and expenses incurred in connection
therewith, including reasonable attorneys’ fees necessarily involved in the
prosecution and/or defense of any suit or proceeding and, if after such
reimbursement any funds shall remain from such damages or other sums recovered,
said remaining recovery shall belong to [CONFIDENTIAL TREATMENT REQUESTED];
provided, however, that any remaining recovery by the party exercising its
rights for a Joint Roche-PDL Patent with respect to alleged infringement outside
the Field shall be shared, with [CONFIDENTIAL TREATMENT REQUESTED] of such
remaining recovery to Roche and [CONFIDENTIAL TREATMENT REQUESTED] of such
remaining recovery to PDL.

 

12.4                           Defense of Infringement Actions.

 

(a)                                  Roche shall defend at its own cost any
infringement suit that may be brought against PDL or Roche on account of the
development, manufacture, production, use, importation, offer for sale, or sale
of Daclizumab or Excluded Products by Roche, and shall indemnify and hold PDL
harmless against any such patent or other infringement suits, and any claims,
losses, damages, liabilities, expenses, including reasonable attorneys’ fees and
cost, that may be incurred by PDL therein or in settlement thereof.  Any and all
settlements that restrict the scope or enforceability of PDL Know-How or PDL
Patents must be approved by PDL, in its sole and absolute discretion, before
execution by Roche.  Any and all settlements that restrict the scope or
enforceability of Joint Roche-PDL Patents or Sole Roche Patents (other than
those Sole Roche Patents co-owned by a Third Party) must be approved by PDL
before execution by Roche, such approval not to be unreasonably withheld.  PDL
shall not be required to approve any settlement that does not include as a
condition thereof the granting to PDL of a full and unconditional release of
claims.

 

(b)                                 PDL shall defend at its own cost any
infringement suit that may be brought against Roche or PDL on account of the
development, manufacture, production, use, importation, offer for sale, or sale
of Licensed Products  by PDL, and shall indemnify and hold Roche harmless
against any such patent or other infringement suits, and any claims, losses,
damages, liabilities, expenses, including reasonable attorneys’ fees and cost,
that may be incurred by Roche therein or in settlement thereof.  Any and all
settlements that restrict the scope or enforceability of Roche

 

43

--------------------------------------------------------------------------------


 

Know-How or Roche Patents must be approved by Roche, in its sole and absolute
discretion, before execution by PDL.  Any and all settlements that restrict the
scope or enforceability of Joint Roche-PDL Patents must be approved by Roche
before execution by PDL, such approval not to be unreasonably withheld.  Roche
shall not be required to approve any settlement that does not include as a
condition thereof the granting to Roche of a full and unconditional release of
claims.  [CONFIDENTIAL TREATMENT REQUESTED]

 

12.5                           Right to Counsel.  Each party to this Amended and
Restated Worldwide Agreement shall always have the right to be represented by
counsel of its own selection and its own expense in any suit or other action
instituted by the other for infringement, under the terms of this Amended and
Restated Worldwide Agreement.

 

XIII.  TERM AND TERMINATION

 

13.1                           Term.  Unless earlier terminated pursuant to the
terms of this Article XIII, this Amended and Restated Worldwide Agreement shall
go into effect on the Effective Date and shall remain in effect until the latest
of (i) expiration of the last to expire PDL Patents; (ii) expiration of the last
to expire Roche Patents; (iii) expiration of PDL’s payment obligations
hereunder; or (iv) expiration of Roche’s payment obligations hereunder.  On
expiration of this Amended and Restated Worldwide Agreement, any exclusive
licenses then in effect under any Roche Know-How or PDL Know-How will convert to
fully paid, non-exclusive licenses.

 

13.2                           Termination by Mutual Agreement.  This Amended
and Restated Worldwide Agreement may be terminated by the written agreement of
both parties.

 

13.3                           Termination by PDL on Roche Default.  If, during
the period commencing on the Effective Date and terminating on the earlier of
Reversion Effective Date or the Put Right Effective Date, Roche defaults in the
performance of, or fails to be in compliance with, any material agreement,
condition or covenant of this Amended and Restated Worldwide Agreement with
respect to either (a) the rights PDL grants to Roche under Article II of this
Amended and Restated Worldwide Agreement, including royalties and consideration
due from Roche to PDL under Article VII, or (b) the Transplant Reversion granted
under Article V, then PDL may terminate any or all of the rights and licenses
granted to Roche under Section 2.5 of this Amended and Restated Worldwide
Agreement at its option, at which time Roche’s right to promote, distribute and
sell Daclizumab in the Roche Territory shall terminate as though PDL had
exercised its Transplant Reversion, with all the same effect as though that were
the case, but without the need for any payment of the Reversion Exercise Fee. 
PDL shall have such right to so terminate Roche’s rights under this Section 13.3
only if such default or noncompliance shall not have been remedied, or steps
initiated to remedy the same to PDL’s reasonable satisfaction, within
[CONFIDENTIAL TREATMENT REQUESTED] after receipt by Roche of a written notice
thereof from PDL.  It is expressly understood that PDL’s rights to terminate
under this Section 13.3 are in effect only until the earlier of the Reversion
Effective Date or the Put Right Effective Date, and that such rights expire with
the expiration, without exercise, of the Transplant Reversion and the Roche Put
Right.

 

44

--------------------------------------------------------------------------------


 

13.4                           Voluntary Termination Of License by Roche.

 

(a)                                  Roche shall have the right, in the event
the Transplant Reversion and the Roche Put Right expire unexercised, to
voluntarily terminate its licenses under Section 2.5(a), on six (6) months
written notice.  On notice of such voluntary termination, Roche shall notify PDL
of the amount of Daclizumab that Roche, its Affiliates, sublicensees and
distributors then have on hand (“Inventory”).  Roche and its Affiliates,
sublicensees and distributors shall thereupon be permitted to sell the
Inventory, provided that PDL shall have the first option for a period not to
exceed [CONFIDENTIAL TREATMENT REQUESTED] to purchase all or part of the
Inventory at [CONFIDENTIAL TREATMENT REQUESTED].  If PDL fails to exercise its
option to purchase all of the Inventory or for that part of the Inventory with
respect to which the option is not exercised, then Roche will be free to sell
such Inventory to Third Parties for a period not to exceed [CONFIDENTIAL
TREATMENT REQUESTED] from the termination of PDL’s option.  In any event, Roche
shall pay the royalties or other consideration due, if any, on the sale of such
Inventory in the amounts and manner provided for in Articles VII and VIII.

 

(b)                                 Roche shall have the right at any time
during the term of this Amended and Restated Worldwide Agreement, to voluntarily
terminate its license granted under Section 2.5(b), on [CONFIDENTIAL TREATMENT
REQUESTED] written notice to PDL.  In the event of such unilateral termination,
Roche agrees to negotiate with PDL, on PDL’s request, for the transfer and/or
license of any Roche owned or licensed intellectual property or technology
relevant to the development and/or commercialization of the Excluded Products,
in return for [CONFIDENTIAL TREATMENT REQUESTED].

 

13.5                           Return of Materials.  On termination of this
Amended and Restated Worldwide Agreement in whole by both parties pursuant to
Section 13.2, by PDL pursuant to Section 13.3, or by Roche pursuant to
Section 13.4, Roche forthwith shall (a) return to PDL all cell lines and their
progeny, antibodies and other biological materials provided by PDL under the
1989 Agreements; and (b) subject to Section 13.4, at PDL’s cost, shall deliver
to PDL then available supplies of Daclizumab.

 

13.6                           Rights and Obligations on Termination or
Expiration.  Unless expressly provided to the contrary, the provisions of
Sections 2.1(g), 2.3, 2.7, 3.4, 5.7, 7.4, 7.5, 9.1(c), 9.1(e), 13.4, 13.5, 13.6,
13.7, 17.4, 17.5, 17.6, 17.8, and 17.11, and Articles VIII, X, XI, XII, XIV and
XV shall survive the termination of this Amended and Restated Worldwide
Agreement and shall expire on their own terms, or if no expiration is expressly
indicated therein, shall continue indefinitely.

 

XIV.  CONFIDENTIALITY, DISCLOSURE AND PUBLICATIONS

 

14.1                           Confidentiality.

 

(a)                                  Generally.  During the term of this Amended
and Restated Worldwide Agreement and for a period of [CONFIDENTIAL TREATMENT
REQUESTED] following expiration or termination of this Amended and Restated
Worldwide Agreement, each party shall maintain in confidence all information and
materials including, but not limited to, cell lines, their progeny, and
antibodies, disclosed by the other party hereto that such party knows or has
reason to know are or contain trade secrets or other proprietary information of
the other, including, without

 

45

--------------------------------------------------------------------------------


 

limitation, information relating to the PDL Know-How, PDL Patents, Roche
Know-How, Roche Patents, Joint Roche-PDL Patents, Joint Inventions and
inventions of the other party, and the business plans of the other party,
including, without limitation, information provided by either party to the other
party hereto prior to the Effective Date, and shall not use such trade secrets
or proprietary information for any purpose, including, without limitation, for
the purpose of developing products in the Field except as permitted by this
Amended and Restated Worldwide Agreement or disclose the same to anyone other
than those of its Affiliates, sublicensees, prospective sublicensees, employees,
consultants, agents or subcontractors as are necessary in connection with such
party’s activities as contemplated in this Amended and Restated Worldwide
Agreement.  Each party shall be responsible for ensuring compliance with these
obligations by such party’s Affiliates, sublicensees, prospective sublicensees,
employees, consultants, agents and subcontractors.  Each party shall use a
similar effort to that which it uses to protect its own [CONFIDENTIAL TREATMENT
REQUESTED] trade secrets or proprietary information to ensure that its
Affiliates, sublicensees, employees, consultants, agents and subcontractors do
not disclose or make any unauthorized use of trade secrets or proprietary
information of the other party hereto.  Each party shall notify the other
promptly on discovery of any unauthorized use or disclosure of the other’s trade
secrets or proprietary information.

 

(b)                                 Additional Roche Obligations.  During the
period commencing on the Effective Date and terminating on the earlier of
Reversion Effective Date or the Put Right Effective Date, Roche agrees to
maintain in confidence the Roche Know-How related to Daclizumab in a manner
consistent with Roche’s maintenance of confidentiality with respect to know-how
and trade secrets related to its other products and technologies and consistent
with Roche’s past practices with respect to such Roche Know-How.

 

14.2                           Exceptions.  The obligation of confidentiality
contained in this Amended and Restated Worldwide Agreement shall not apply to
the extent that (a) either party (the “Recipient”) is required to disclose
information by order or regulation of a governmental agency or a court of
competent jurisdiction or (b) the Recipient can demonstrate that (i) the
disclosed information was at the time of such disclosure by the Recipient
already in the public domain other than as a result of actions of the Recipient,
its Affiliates, employees, licensees, agents or subcontractors, in violation
hereof; (ii) the disclosed information was rightfully known by the Recipient or
its Affiliates (as shown by its written records) prior to the date of disclosure
to the Recipient in connection with the negotiation, execution or performance of
this Amended and Restated Worldwide Agreement; or (iii) the disclosed
information was received by the Recipient or its Affiliates on an unrestricted
basis from a source unrelated to any party to this Amended and Restated
Worldwide Agreement and not under a duty of confidentiality to the other party,
or (c) the Recipient can demonstrate that disclosure to a regulatory authority
is required by its product license approval process.

 

14.3                           Publications.

 

(a)                                  Scientific Publications.  Prior to public
disclosure or submission for publication of a manuscript describing the results
of any scientific activity or collaboration between PDL and Roche in the Field,
the party disclosing or submitting such a manuscript (“Disclosing Party”) shall
send the other party (“Responding Party”) by expedited delivery a

 

46

--------------------------------------------------------------------------------


 

copy of the manuscript to be submitted and shall allow the Responding Party a
reasonable time period (not to exceed forty-five (45) days from the date of
confirmed receipt) in which to determine whether the manuscript contains subject
matter of which patent protection should be sought (prior to publication of such
manuscript) for the purpose of protecting an invention, or whether the
manuscript contains confidential information belonging to the Responding Party. 
After the expiration of forty-five (45) days from the date of confirmed receipt
of such manuscript, the Disclosing Party shall be free to submit such manuscript
for publication and publish or otherwise disclose to the public such research
results.  Should the Responding Party believe the subject matter of the
manuscript contains confidential information or a patentable invention of
substantial commercial value to the Responding Party, then prior to the
expiration of forty-five (45) days from the date of confirmed receipt of such
manuscript by the Responding Party, the Responding Party shall notify the
Disclosing Party in writing of its determination that such manuscript contains
such information or subject matter for which patent protection should be
sought.  On receipt of such written notice from the Responding Party, the
Disclosing Party shall delay public disclosure of such information or submission
of the manuscript for an additional period of sixty (60) days to permit
preparation and filing of a patent application on the disclosed subject matter. 
The Disclosing Party shall thereafter be free to publish or disclose such
information, except that the Disclosing Party may not disclose any confidential
information of the Responding Party in violation of Sections 14.1 and 14.2
hereof.  Determination of authorship for any paper or patent shall be in
accordance with accepted scientific practice.  Should any questions on
authorship arise, this will be determined by good faith consultation between the
respective heads of research for each of the parties.

 

(b)                                 Clinical Studies.  At any time prior to
PDL’s exercise of the Transplant Reversion or Roche’s exercise of the Roche Put
Right, if a party intends to publicly disclose or submit for publication a
manuscript describing the results of any permitted scientific, preclinical or
clinical study involving Daclizumab conducted by or on behalf of such party (the
“Publishing Party”) or its Affiliates, the Publishing Party shall send the other
party by expedited delivery a copy of the manuscript to be submitted and shall
allow the other party a reasonable time period (such period to be stated in the
transmittal and not to exceed forty-five (45) days from the date of confirmed
receipt by the other party) to review the manuscript, including for the purpose
of determining whether the manuscript contains information which is reasonably
likely to have a material adverse impact on Daclizumab for either Transplant
Indications or Autoimmune Indications, as the case may be, in the Territory or
confidential information belonging to the other party.  After the expiration of
such stated reasonable period from the date of confirmed receipt by the other
party of such manuscript, the Publishing Party shall be free to submit such
manuscript for publication and publish or otherwise disclose to the public such
research results.  During such stated reasonable period, if the other party
believes the manuscript contains information that is reasonably likely to have a
material adverse impact on Daclizumab for Transplant Indications or Autoimmune
Indications, as the case may be, in the Territory, then prior to the expiration
of the stated period above, the other party shall notify the Publishing Party in
writing of its determination and the reasons therefor.  On receipt of such
written notice from the other party, the Publishing Party shall confer with the
other party and shall attempt in good faith to resolve such concerns before the
Publishing Party makes any public disclosure of such information or submission
of the manuscript.   After the Reversion Effective Date or the Put Right
Effective Date, PDL shall have

 

47

--------------------------------------------------------------------------------


 

the sole right to publish or otherwise publicly disclose, without the consent of
Roche, the results of any scientific, preclinical and clinical data involving
Daclizumab conducted by or on behalf of PDL or Roche or their Affiliates.

 

XV.  DISPUTE RESOLUTION

 

15.1                           Arbitration.  Except as expressly provided
herein, any claim, dispute or controversy arising out of or in connection with
or relating to this Amended and Restated Worldwide Agreement or the breach or
alleged breach thereof shall be submitted by the parties to arbitration by the
American Arbitration Association (“AAA”) in Santa Clara County, California,
under the commercial rules then in effect for that AAA except as provided
herein.  All proceedings shall be held in English and a transcribed record
prepared in English.  The parties shall choose, by mutual agreement, one
arbitrator within thirty (30) days of receipt of notice of the intent to
arbitrate.  If no arbitrator is appointed within the times herein provided or
any extension of time that is mutually agreed on, the AAA shall make such
appointment within thirty (30) days of such failure.  The award rendered by the
arbitrator shall include costs of arbitration, reasonable attorneys’ fees and
reasonable costs for expert and other witnesses, and judgment on such award may
be entered in any court having jurisdiction thereof.  The parties shall be
entitled to discovery as provided in Sections 1283.05 and 1283.1 of the Code of
Civil Procedure of the State of California, whether or not the California
Arbitration Act is deemed to apply to said arbitration.  Nothing in this Amended
and Restated Worldwide Agreement shall be deemed as preventing either party from
seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the parties and the subject matter of the dispute as
necessary to protect either party’s name, proprietary information, trade
secrets, know-how or any other proprietary right.  If the issues in dispute
involve scientific or technical matters, any arbitrator chosen hereunder shall
have educational training and/or experience sufficient to demonstrate a
reasonable level of knowledge in the field of biotechnology.  Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

 

XVI.  FORCE MAJEURE

 

16.1                           No Control.  If either party shall be delayed,
interrupted in or prevented from the performance of any obligation hereunder by
reason of force majeure including an act of God, fire, flood, earthquake, war
(declared or undeclared), public disaster, act of terrorism, strike or labor
differences, governmental enactment, rule or regulation, or any other cause
beyond such party’s control, such party shall not be liable to the other
therefor; and the time for performance of such obligation shall be extended for
a period equal to the duration of the force majeure which occasioned the delay,
interruption or prevention.  The party invoking such force majeure rights of
this Section 16.1 must notify the other party by courier or overnight dispatch
(e.g., Federal Express) within a period of fifteen (15) days of both the first
and last day of the force majeure unless the force majeure renders such
notification impossible in which case notification will be made as soon as
possible.  If the delay resulting from the force majeure exceeds six (6) months,
both parties shall consult together to find an appropriate solution.

 

48

--------------------------------------------------------------------------------


 

XVII.  MISCELLANEOUS

 

17.1                           Representations.  Each party represents and
warrants to the other party hereto that, except as may otherwise be disclosed in
writing to such party:

 

(a)                                  each party has the full right and authority
to enter into this Amended and Restated Worldwide Agreement; and

 

(b)                                 to the best knowledge of the party after
reasonable investigation, no Third Party has any right, title or interest in the
PDL Patents or PDL Know-How, Roche Know-How or Roche Patents, as the case may
be, or in the Joint PDL-Roche Patents, as the result of such Third Party’s
former employment of any employee of that party.

 

17.2                           Assignment.  Either party may assign this Amended
and Restated Worldwide Agreement and the licenses herein granted (a) to any
Affiliate of such party without the consent of the other party, provided that
such party remains fully liable for the performance of such party’s obligations
hereunder by such Affiliate, or (b) to any Third Party, on the prior written
consent of the other party, not to be unreasonably withheld; and (c) without the
consent of the other party, to any Third Party purchaser of all or substantially
all of the business unit to which this Amended and Restated Worldwide Agreement
relates, which in the case of PDL, shall mean the Daclizumab business, and in
the case of Roche, shall mean Roche’s therapeutic antibody business or
transplant therapeutic business.  The parties agree that it would be reasonable
for a party to withhold consent to the other party’s proposed assignment of this
Amended and Restated Worldwide Agreement to an entity, that is, as of the time
of such proposed assignment, [CONFIDENTIAL TREATMENT REQUESTED] (in at least one
[CONFIDENTIAL TREATMENT REQUESTED] with [CONFIDENTIAL TREATMENT REQUESTED]), or
[CONFIDENTIAL TREATMENT REQUESTED] in any [CONFIDENTIAL TREATMENT REQUESTED] any
[CONFIDENTIAL TREATMENT REQUESTED] for the [CONFIDENTIAL TREATMENT REQUESTED] of
[CONFIDENTIAL TREATMENT REQUESTED] in any [CONFIDENTIAL TREATMENT REQUESTED]. 
This Amended and Restated Worldwide Agreement shall be binding on and shall
inure to the benefit of the permitted successors and assigns of the parties
hereto.

 

17.3                           Entire Agreement.  This Amended and Restated
Worldwide Agreement, the Reversion Agreement between F. Roche and PDL dated
March 4, 2002 (“Japan Reversion Agreement”), the Pharmacovigilance Agreement,
and the Joint Defense Agreement dated June 20, 2000, constitute the entire
agreement between the parties hereto with respect to the subject matter herein
and, effective on the Effective Date, supersede all previous agreements
(including the 1999 Agreements), whether written or oral, such superseding
resulting in, among other things, the licenses granted thereunder having no
further force or effect and being replaced by the licenses set forth in
Article II of this Amended and Restated Worldwide Agreement.  Notwithstanding
the foregoing, (a) certain provisions of the 1999 Agreements shall remain in
force and effect, to the extent this Amended and Restated Worldwide Agreement so
indicates by specific reference, and (b) any royalties or other payments
accruing under the 1999 Agreements prior to the Effective Date shall remain due
and payable.  This Amended and Restated Worldwide Agreement shall not be changed
or modified orally, but only by an instrument in writing signed by both parties.

 

49

--------------------------------------------------------------------------------


 

17.4                           Releases.  The parties hereby confirm the
releases contained in Section 15.4 of the 1999 PDL/Roche Agreement and in
Section 11.4 of the F. Roche Agreement.

 

17.5                           Severability.  If any provision of this Amended
and Restated Worldwide Agreement is declared invalid by an arbitrator pursuant
to Section 15.1 or by a court of last resort or by any court or other
governmental body from the decision of which an appeal is not taken within the
time provided by law, then and in such event, this Amended and Restated
Worldwide Agreement will be deemed to have been terminated only as to the
portion thereof that relates to the provision invalidated by that decision and
only in the relevant jurisdiction, but this Amended and Restated Worldwide
Agreement, in all other respects and all other jurisdictions, will remain in
force; provided, however, that if the provision so invalidated is essential to
the Amended and Restated Worldwide Agreement as a whole, then the parties shall
negotiate in good faith to amend the terms hereof as nearly as practical to
carry out the original intent of the parties, and, failing such amendment,
either party may submit the matter to arbitration for resolution pursuant to
Section 15.1.

 

17.6                           Indemnification.

 

(a)                                  Roche agrees to defend, indemnify and hold
harmless PDL, its trustees, officers, agents and employees from and against any
and all Third Party suits, claims, acts, liabilities, demands, damages,
expenses, and losses of any kind, including those resulting from death, personal
injury, illness or property damage arising (i) out of the manufacture,
distribution, use, testing, promotion, marketing or sale or other disposition,
by Roche, an Affiliate of Roche, or any distributor, customer, sublicensee or
representative of Roche or anyone in privity therewith (other than PDL), of (A)
any Licensed Product, as defined in the 1999 Agreements, prior to the Effective
Date, (B) Daclizumab or any Excluded Product on or after the Effective Date, or
(C) any cell lines, their progeny, or other biological materials, method,
process, device or apparatus licensed or provided by PDL pursuant to the 1989
Agreements, the 1999 Agreements or this Amended and Restated Worldwide
Agreement; (ii) as a result of practicing a Joint Invention, or using PDL
Know-How or PDL Patents licensed to Roche under this Amended and Restated
Worldwide Agreement, except where such claim is based on the negligent acts of
commission or omission of PDL; (iii) out of any breach by Roche of any
representation, warranty or covenant of this Amended and Restated Worldwide
Agreement; (iv) out of any violation of applicable law by an action, policy or
procedure of Roche or its Affiliates; or (v) out of any negligence or willful
misconduct of Roche or its Affiliates.

 

(b)                                 PDL agrees to defend, indemnify and hold
harmless Roche, its trustees, officers, agents and employees harmless from and
against any and all Third Party suits, claims, actions, liabilities, demands,
damages, expenses, and losses of any kind, including those resulting from death,
personal injury, illness or property damage arising (i) out of the manufacture,
distribution, use, testing, promotion, marketing or sale or other disposition,
by PDL, an Affiliate of PDL, or any distributor, customer, sublicensee or
representative of PDL or anyone in privity therewith (other than Roche), of (A)
Daclizumab prior to the Effective Date, or (B) Daclizumab or any Other Licensed
Product on or after the Effective Date, or (C) any biological materials, method,
process, device or apparatus licensed or provided by Roche pursuant to this
Amended and Restated Worldwide Agreement; (ii) as a result of practicing a Joint
Invention, or using Roche

 

50

--------------------------------------------------------------------------------


 

Know-How or Roche Patents licensed to PDL under this Amended and Restated
Worldwide Agreement, except where such claim is based on the negligent acts of
commission or omission of Roche; (iii) out of any breach by PDL of any
representation, warranty or covenant of this Amended and Restated Worldwide
Agreement; (iv) out of any violation of applicable law by an action, policy or
procedure of PDL or its Affiliates; (v) out of any negligence or willful
misconduct of PDL or its Affiliates; or (vi) from any claim for failure to pay
any license fee, royalty or other payment due on sales of Daclizumab or any
Other Licensed Product by PDL or its Affiliates or sublicensees under any
license agreement for any Roche Controlled Patents between Roche and any Third
Party licensor that PDL elected not to take a sublicense under as provided in
Section 2.8(b).

 

(c)                                  Procedure.  In the event of a claim by a
Third Party against a party entitled to indemnification under this Amended and
Restated Worldwide Agreement (“Indemnified Party”), the Indemnified Party shall
promptly notify the other party (“Indemnifying Party”) in writing of the claim
and the Indemnifying Party shall undertake and solely manage and control, at its
sole expense, the defense of the claim and its settlement.  The Indemnified
Party shall cooperate with the Indemnifying Party, including, as requested by
the Indemnifying Party and at the Indemnifying Party’s cost, entering into a
joint defense agreement.   The Indemnified Party may, at its option and expense,
be represented in any such action or proceeding by counsel of its choice.  The
Indemnifying Party shall not be liable for any litigation costs or expenses
incurred by the Indemnified Party without the Indemnifying Party’s written
consent.  The Indemnifying Party shall not settle any such claim unless such
settlement fully and unconditionally releases the Indemnified Party from all
liability relating thereto, unless the Indemnified Party otherwise agrees in
writing.

 

17.7                           Notices.  Any notice or report required or
permitted to be given under this Amended and Restated Worldwide Agreement shall
be in writing and shall be mailed by certified or registered mail, or telexed or
telecopied and confirmed by mailing, as follows and shall be effective five (5)
days after such mailing:

 

If to PDL:

 

Protein Design Labs, Inc.
34801 Campus Drive
Fremont, California U.S.A. 94555
Attention:  Chief Executive Officer

 

 

 

and

 

Protein Design Labs, Inc.
34801 Campus Drive
Fremont, California U.S.A. 94555
Attention:  General Counsel

 

 

 

If to Roche:

 

Hoffmann-La Roche Inc.
340 Kingsland Street
Nutley, New Jersey 07110
Attention:  Corporate Secretary

 

 

 

and

 

F. Hoffmann-La Roche Ltd

 

51

--------------------------------------------------------------------------------


 

 

 

Grenzacherstrasse 124

 

 

CH-4002 Basel, Switzerland

 

 

Attention:  Law Department

 

17.8                           Choice of Law.  The validity, performance,
construction, and effect of this Amended and Restated Worldwide Agreement shall
be governed by the laws of the State of California, U.S.A, without regard to
conflicts of law principles that would provide for application of the law of a
jurisdiction outside California and excluding the United Nations Convention on
Contracts for the International Sales of Goods.

 

17.9                           Publicity.  The parties agree to issue press
releases in an agreed-on form and format concerning their entry into this
Amended and Restated Worldwide Agreement, with the content of such releases to
be approved in advance by the parties.    In all other respects, no party to
this Amended and Restated Worldwide Agreement shall use the name of the other
parties in any publicity release without the prior written permission of such
other party, which shall not be unreasonably withheld.  The other party shall
have a reasonable opportunity to review and comment on any such proposed
publicity release.  Except as required by law, no party hereto shall publicly
disclose the terms of this Amended and Restated Worldwide Agreement, the 1989
Agreements, the 1999 Agreements, the Japan Reversion Agreement, or their terms
and conditions unless expressly authorized to do so by the other party which
authorization shall not be unreasonably withheld.  In the event that disclosure
is authorized, the parties will work together to develop a mutually acceptable
disclosure.  Notwithstanding anything to the contrary herein, if not otherwise
disclosed by Roche, PDL shall not disclose to any Third Party the amount of
sales of Roche, or royalties or consideration paid by Roche with respect to,
Daclizumab or Excluded Products without the prior written consent of Roche,
except that PDL shall have the right to disclose the terms of this Amended and
Restated Worldwide Agreement to any bona fide investors, advisors, investment
banking representatives, or prospective strategic partners or collaborators,
under binder of confidentiality.  If not otherwise disclosed by PDL, Roche shall
not disclose to any Third Party the amount of sales of PDL, or royalties or
consideration paid by PDL with respect to, Daclizumab without the prior written
consent of PDL, which consent shall not be unreasonably withheld.

 

17.10                     Further Assurances.  The parties agree to reasonably
cooperate with each other in connection with any actions required to be taken as
part of their respective obligations under this Amended and Restated Worldwide
Agreement, and shall (a) furnish to each other such further information; (b)
execute and deliver to each other such other documents; and (c) do such other
acts and things (including working collaboratively to correct any clerical,
typographical, or other similar errors in this Amended and Restated Worldwide
Agreement), all as the other party may reasonably request for the purpose of
carrying out the intent of this Amended and Restated Worldwide Agreement.

 

17.11                     Tax Treatment and Tax Structure Disclosure. 
Notwithstanding anything herein to the contrary, any party to this Amended and
Restated Worldwide Agreement (and any employee, representative, or other agent
of any party to this Amended and Restated Worldwide Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Amended and Restated
Worldwide Agreement

 

52

--------------------------------------------------------------------------------


 

and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure; provided
however, that such disclosure may not be made to the extent a lack of disclosure
is reasonably necessary to comply with any applicable federal or state
securities laws.  For the purposes of the foregoing sentence, (a) the “tax
treatment” of a transaction means the purported or claimed federal income tax
treatment of the transaction, and (b) the “tax structure” of a transaction means
any fact that may be relevant to understanding the purported or claimed federal
income tax treatment of the transaction.

 

17.12                     Agency.  Neither party is, nor will be deemed to be an
employee, agent or representative of the other party for any purpose.  Each
party is an independent contractor, not an employee or partner of the other
party.  Neither party shall have the authority to speak for, represent or
obligate the other party in any way without prior written authority from the
other party.

 

17.13                     No Waiver.  Any omission or delay by either party at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof, by the other
party, shall not constitute a waiver of such party’s rights to the future
enforcement of its rights under this Amended and Restated Worldwide Agreement. 
Any waiver by a party of a particular breach or default by the other party shall
not operate or be construed as a waiver of any subsequent breach or default by
the other party.

 

17.14                     No Strict Construction.  This Amended and Restated
Worldwide Agreement has been prepared jointly by the parties and shall not be
strictly construed against either party.

 

17.15                     Headings.  The captions used herein are inserted for
convenience of reference only and shall not be construed to create obligations,
benefits, or limitations.

 

17.16                     Counterparts.  This Amended and Restated Worldwide
Agreement may be executed in counterparts, all of which taken together shall be
regarded as one and the same instrument.

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Worldwide Agreement through their duly authorized representatives to be
effective as of the Effective Date.

 

PROTEIN DESIGN LABS, INC.

HOFFMANN-LA ROCHE INC.

 

 

By:

 

 

By:

 

 

 

 

Title: 

Chief Executive Officer

 

Title:

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

54

--------------------------------------------------------------------------------


 

Appendix A

 

PDL Patent Rights

 

The following are patents and patent applications (also known as the “Queen et
al. patents”) issued and filed in certain countries in the world and licensed as
part of the PDL Patent Rights under the Agreement. (As of: March 5, 2003)

 

1.  The following issued U.S. patents and pending U.S. patent applications:

 

Patent No. 5,585,089, “Humanized Immunoglobulins,” issued December 17, 1996.

 

Patent No. 5,693,761, “Polynucleotides Encoding Improved Humanized
Immunoglobulins,” issued December 2, 1997.

 

Patent No. 5,693,762, “Humanized Immunoglobulins,” issued December 2, 1997.

 

Patent No. 6,180,370  “Humanized Immunoglobulins and Method of Making the Same”,
issued January 30, 2001.

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

2.  The following patents and patent applications outside the U.S.:

 

 

 

 

 

Patent No.

 

Country

 

Title*

 

 

 

 

 

 

 

 

 

Issued

 

9/29/00

 

AR 254487 V1

 

Argentina

 

“Novel Immunoglobulins, Their Production and Use”

Issued

 

1/24/96

 

AT  0451216

 

Austria

 

”

Issued

 

1/24/96

 

0451216

 

Belgium

 

”

Issued

 

8/25/99

 

0682040

 

Belgium

 

”

Issued

 

1/14/03

 

1101125-4

 

Brazil

 

”

Issued

 

10/27/97

 

61095

 

Bulgaria

 

”

Issued

 

8/13/02

 

2328851

 

Canada

 

”

Issued

 

8/20/02

 

2006865

 

Canada

 

”

Issued

 

4/11/00

 

40279

 

Chile

 

”

Issued

 

7/21/00

 

58770

 

China

 

”

Issued

 

11/4/99

 

P920500A

 

Croatia

 

”

Issued

 

12/02/02

 

174317

 

Denmark

 

”

Issued

 

1/24/96

 

0451216B1

 

Europe(1)

 

”

Issued

 

8/25/99

 

0682040 B1

 

Europe(1)

 

”

Issued

 

3/28/02

 

108797

 

Finland

 

”

Issued

 

1/24/96

 

FR0451216

 

France

 

”

Issued

 

8/25/99

 

FR0682040

 

France

 

”

 

55

--------------------------------------------------------------------------------


 

Issued

 

1/24/96

 

DE 68925536.5

 

Germany

 

”

Issued

 

8/25/99

 

DE 68929061.6

 

Germany

 

”

Issued

 

1/24/96

 

DD 296 964

 

East Germany

 

”

Issued

 

1/24/96

 

GB 0451216

 

Great Britain

 

”

Issued

 

8/25/99

 

GB 0682040

 

Great Britain

 

”

Issued

 

1/5/93

 

1001050

 

Greece

 

”

Regist.

 

7/14/00

 

0682040

 

Hong Kong

 

”

Issued

 

3/22/96

 

211174

 

Hungary

 

”

Issued

 

2/3/03

 

82755

 

Ireland

 

”

Issued

 

1/24/96

 

IT 0451216

 

Italy

 

”

Issued

 

8/25/99

 

IT 0682040

 

Italy

 

”

Issued

 

1/24/96

 

LU 0451216

 

Luxembourg

 

”

Issued

 

8/25/99

 

LU 0682040

 

Luxembourg

 

”

Issued

 

2/18/92

 

92.2146

 

Monaco

 

”

Issued

 

1/24/96

 

NL 0451216

 

Netherlands

 

”

Issued

 

8/25/99

 

NL 0682040

 

Netherlands

 

”

Issued

 

10/20/97

 

231984

 

New Zealand

 

”

Issued

 

6/8/00

 

314793

 

New Zealand

 

”

Issued

 

7/9/01

 

19912385

 

Norway(3)

 

”

Issued

 

12/26/91

 

132068

 

Pakistan

 

”

Issued

 

5/17/96

 

29729

 

Philippines

 

”

Issued

 

10/20/95

 

92758

 

Portugal

 

”

Issued

 

2/10/99

 

2126046

 

Russia

 

”

Issued

 

1/24/96

 

SG 0451216

 

Singapore

 

”

Issued

 

5/22/01

 

78258

 

Singapore

 

”

Issued

 

2/28/99

 

8912489

 

Slovenia

 

”

Issued

 

10/31/90

 

89/9956

 

South Africa

 

”

Issued

 

11/23/98

 

178385

 

South Korea

 

”

Issued

 

1/24/96

 

2081974 T3

 

Spain

 

”

Issued

 

8/25/99

 

0682040

 

Spain

 

”

Issued

 

1/24/96

 

SE 0451216

 

Sweden

 

”

Issued

 

8/25/99

 

SE 0682040

 

Sweden

 

”

Issued

 

1/24/96

 

CH 0451216

 

Switzerland

 

”

Issued

 

8/25/99

 

CH 0682040

 

Switzerland

 

”

Issued

 

12/2/91

 

50034

 

Taiwan

 

”

Issued

 

5/19/93

 

13349

 

Uruguay

 

”

Issued

 

2/9/96

 

56455

 

Venezuela

 

”

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

56

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

* Exact titles may differ in different countries.

(1) and corresponding European national patents issued therefrom.

(2) registration date

[CONFIDENTIAL TREATMENT REQUESTED]

 

57

--------------------------------------------------------------------------------


 

Appendix B

 

Third Party Licenses as of the Effective Date

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

58

--------------------------------------------------------------------------------


 

Appendix C

 

PDL Sole Territory:  Countries or Jurisdictions in which All Rights Have
Reverted to PDL

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

59

--------------------------------------------------------------------------------


 

Appendix D

 

Example of Section 7.4(c) Royalty Adjustments

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

60

--------------------------------------------------------------------------------


 

Schedule 2.8(a)

 

Certain Roche Owned Patents

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

61

--------------------------------------------------------------------------------


 

Schedule 2.8(b)

 

Certain Roche Controlled Patents

 

All patents and patent applications licensed to Roche in the following
agreements:

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

62

--------------------------------------------------------------------------------


 

Schedule 2.8(e)

 

Notices of Third Party IP Rights

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

63

--------------------------------------------------------------------------------


 

Schedule 2.8(f)

 

Third Party Licenses

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

64

--------------------------------------------------------------------------------